

 

 
 


 
OPTION AGREEMENT
 


 
- between -
 


 
SEABRIDGE GOLD INC.
 


 
- and -
 


 
RGLD GOLD CANADA, INC.
 


 
June 16, 2011
 


 


 

 
-1-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION 1 – INTERPRETATION
1
1.01
Definitions
1
1.02
Headings
10
1.03
Extended Meanings
10
1.04
Statutory References
10
1.05
Schedules
10
1.06
Governing Law
11
1.07
Severability
11
1.08
Meaning of Control
11
1.09
Day Not a Business Day
11
1.10
Knowledge
11
SECTION 2 - REPRESENTATIONS AND WARRANTIES
12
2.01
Royal Gold’s Representations and Warranties
12
2.02
Seabridge’s Representations and Warranties
12
2.03
Indemnification Regarding Representations and Warranties
14
2.04
Survival
14
2.05
Further Action
14
SECTION 3 – SUBSCRIPTIONS FOR SHARES
14
3.01
First Tranche Subscription
14
3.02
Second Tranche Subscription
15
SECTION 4 – OPTIONS
16
4.01
Grant of First Option
16
4.02
Grant of Second Option
18
4.03
Satisfaction of Option Conditions
20
4.04
Use of Purchase Price Proceeds
20
SECTION 5 – ADDITIONAL COVENANTS AND ACKNOWLEDGEMENTS
21
5.01
Additional Seabridge Covenants
21
5.02
Additional Royal Gold Covenants
24
5.03
Acknowledgements
24
SECTION 6 – TRANSFERS
25
6.01
Limitation on Transfers by Royal Gold
25
6.02
Limitations on Transfers by Seabridge
25
6.03
Inurement
27
SECTION 7 – CONFIDENTIAL INFORMATION
27

7.01
Confidential Information
27
7.02
Prior Information and Information in Public Domain
28
7.03
Public Announcements by Seabridge
29

SECTION 8 - DISPUTE RESOLUTION
29
8.01
Dispute Resolution
29

 
 
-i-

--------------------------------------------------------------------------------

 
 
SECTION 9 – TERMINATION
30

9.01
Termination by Notice
30
9.02
Termination by Failure to Satisfy First Option Conditions
30
9.03
Termination by Failure to Exercise First Option
30
9.04
Termination by Failure to Exercise Second Option
30
9.05
Termination following Exercise of Second Option
30
9.06
Termination for Default
30
9.07
No Other Termination
31
9.08
Effect of Termination
31

SECTION 10 – NOTICE
31

10.01
Notice
31

SECTION 11 – GENERAL
32

11.01
Entire Agreement
32
11.02
No Waiver of Breaches
32
11.03
Further Assurances
32
11.04
Remedies Cumulative
32
11.05
Counterparts
33
11.06
Electronic Transmission
34

Schedule A First Tranche Subscription Agreement
 
Schedule B Form of Royalty Agreement
 
Schedule C Permitted Royalties
 




 
-ii-

--------------------------------------------------------------------------------

 

OPTION AGREEMENT
 
THIS AGREEMENT made as of the 16th day of June, 2011 (the “Effective Date”)
 
BETWEEN:
 
SEABRIDGE GOLD INC., a corporation existing under the laws of Canada
 
(“Seabridge”)
 
AND:
 
RGLD GOLD CANADA, INC., a corporation existing under the laws of Canada
 
(“Royal Gold”)
 
WHEREAS:
 
A.
Seabridge owns and operates the Project.

 
B.
Subject to, and in consideration of, Royal Gold entering into the First Tranche
Subscription Agreement with Seabridge pursuant to which Royal Gold will
subscribe for the First Tranche Shares at a subscription price which reflects a
15 percent premium to the market value of the Shares, Seabridge wishes to grant,
and Royal Gold wishes to receive, the First Option to purchase the Royalty at a
Royalty Percentage of 1.25 percent.

 
C.
Subject to, and in consideration of, Royal Gold exercising the Second Tranche
Option pursuant to which Royal Gold will subscribe for the Second Tranche Shares
at a subscription price which reflects a 15 percent premium to the market value
of the Shares, Seabridge wishes to grant, and Royal Gold wishes to receive, the
Second Option to increase the Royalty Percentage by 0.75 percent.

 
D.
The Parties wish to enter into this Agreement in order to set out the terms and
conditions on which the Parties will complete the foregoing transactions.

 
NOW THEREFORE, in consideration of the covenants and agreements herein
contained, and other good and valuable consideration, the Parties agree as
follows:
 
 
SECTION 1 - INTERPRETATION
 
1.01
Definitions

 
For the purposes of this Agreement the following words and phrases shall have
the following meanings:
 

 
 

--------------------------------------------------------------------------------

 

 
(1)           “Affiliate” means, with respect to any Person, any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person;
 
(2)           “Agreement” means this agreement, including its recitals and
schedules, as amended from time to time;
 
(3)           “Alternative Subscription” has the meaning given to such term in
Section 3.02(5)(a)(i);
 
(4)           “Applicable Laws” means all applicable federal, state and local
laws (statutory or common), rules, ordinances (including zoning and mineral
removal ordinances), regulations, judgments, decrees, and other valid
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature and
includes any Environmental Laws;
 
(5)           “Business Day” in any jurisdiction means a day, other than a
Saturday or Sunday, on which banks in such jurisdiction are generally open for
business;
 
(6)           “Committed Funding” shall include any of, or any combination of:
 
 
(a)
a binding commitment from a bona fide lender or other financial partner under
which the lender or financial partner commits, subject to the conditions
therein, to provide funds for the purposes of construction of the Project and
commencing commercial production at the Project; and/or

 
 
(b)
the respective boards of directors Seabridge and/or a Transferee making a
decision to proceed with Development and to fund Development of the Project
through to commencement of commercial production at the Project with its own
financial resources, provided that Seabridge and/or such Transferee has a
balance sheet and current and projected revenues, together with any commitments
from a lender or other financial partner under paragraph (a) above, that
reasonably evidences the ability to fund Development;

 
(7)           “Confidential Information” has the meaning given to such term in
Section 7.01(1);
 
(8)           “Deed of Accession” has the meaning given to such term in Section
6.02(3);
 
(9)           “Development” means all preparation (other than Exploration) for
the removal and recovery of mineral deposits from the Subject Properties,
including the acquisition of equipment and the construction or installation of
any improvements to be used for the mining, handling, processing or other
beneficiation of mineral deposits from the Subject Properties, related
Environmental Compliance and financing;
 

 
-2-

--------------------------------------------------------------------------------

 

 
(10)           “Disclosure Letter” means the letter delivered to Royal Gold from
Seabridge concurrently with the execution of this Agreement and as may
thereafter be updated in accordance with Sections 4.01(1)(b) and 4.02(1)(b);
 
(11)           “Dispute” means a dispute arising out of, or in connection with,
this Agreement or any legal relationship associated with, or derived from, this
Agreement;
 
(12)           “Effective Date” means the date of this Agreement, as first set
out above;
 
(13)           “Environmental Compliance” means actions performed during or
after Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Mineral Tenures or other
compliance with Environmental Laws;
 
(14)           “Environmental Laws” means Governmental Requirements relating to
pollution or protection of human health or the environment, including
Governmental Requirements relating to emissions, discharges, or releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including ambient air, surface water,
ground water, aquifers, land surface or subsurface strata) or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to the Subject
Properties, the Project, the other assets owned, controlled or managed by
Seabridge which are used on or in connection with the Subject Properties or the
Project or to the activities of Seabridge on or in connection with the Subject
Properties or the Project;
 
(15)           “Environmental Liabilities” means any and all claims, actions,
causes of action, damages, losses, liabilities, obligations, penalties,
judgments, amounts paid in settlement, assessments, costs, disbursements, or
expenses (including, attorneys’ fees and costs, experts’ fees and costs, and
consultants’ fees and costs) of any kind or of any nature whatsoever that are
asserted against Seabridge, the Subject Properties or the Project by any third
party (as the case may be), alleging liability (including liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Subject Properties or
the Project and/or emanating or migrating and/or threatening to emanate or
migrate from the Subject Properties or the Project to off-site properties; (ii)
the physical disturbance of the environment; or (iii) the violation or alleged
violation of any Environmental Laws;
 
(16)           “Escrow Agreement” means the escrow agreement entered into
between Royal Gold, Seabridge and McCarthy Tétrault LLP, as escrow agent,
concurrently with the execution of this Agreement;
 

 
-3-

--------------------------------------------------------------------------------

 

 
(17)           “Exploration” means all activities directed toward ascertaining
the existence, location, quantity, quality or commercial value of mineral
deposits on the Subject Properties, including additional drilling required after
discovery of mineral deposits, and includes related Environmental Compliance;
 
(18)           “First Option” has the meaning given to such term in Section
4.01(1);
 
(19)           “First Option Certificate” has the meaning given to such term in
Section 4.01(1)(b);
 
(20)            “First Option Conditions” means:
 
 
(a)
the closing of the First Tranche Subscription has occurred in accordance with
the First Tranche Subscription Agreement; and

 
 
(b)
Royal Gold or an Affiliate of Royal Gold has held Shares equal to the First
Tranche Shares for a period of not less than 270 days from the closing date of
the First Tranche Subscription;

 
(21)           “First Option Confirmation Notice” has the meaning given to such
term in Section 4.01(1)(c);
 
(22)           “First Option Notice” has the meaning given to such term in
Section 4.01(1);
 
(23)           “First Option Exercise Period” means the period commencing on the
date on which the First Option Conditions have been satisfied or waived in
writing by Seabridge and ending on the date that is sixty (60) days after the
later of the date that Royal Gold has been provided with written evidence to its
reasonable satisfaction that:
 
 
(a)
the Project has, to the extent necessary for the Development and operation of
the Project, received from the relevant Governmental Authorities:

 
 
(i)
any certificate required under the Environmental Assessment Act (British
Columbia), or any equivalent requirement then in effect under Applicable Laws;

 
 
(ii)
any approvals required under the Canadian Environmental Assessment Act (Canada),
or any equivalent requirement then in effect under Applicable Laws;

 
 
(iii)
any permit for a large mine required under the Mines Act (British Columbia), or
any equivalent requirement then in effect under Applicable Laws;

 
 
(iv)
any approvals or permits required under the Water Act (British Columbia), or any
equivalent requirements then in effect under Applicable Laws;

 

 
-4-

--------------------------------------------------------------------------------

 

 
 
(v)
any approvals or permits required under the Fisheries Act (Canada), or any
equivalent requirements then in effect under Applicable Laws;

 
 
(vi)
any approvals or permits required under the Environmental Management Act
(British Columbia), or any equivalent requirements then in effect under
Applicable Laws; and

 
 
(vii)
all other material licences, permits and approvals from Governmental Authorities
necessary for the Development and operation of the Project (except for those
licenses, permits and approvals that cannot reasonably be obtained prior to
commencing construction of the Project, provided that there is a reasonable
degree of confidence that such licences, permits and approvals will be obtained
in a timely manner at the appropriate time);

 
 
(b)
Seabridge, or its successors or assigns in accordance with Section 6.02, has
received board, joint venture and all other corporate approvals necessary to
commence construction of the Project; and

 
 
(c)
Seabridge, or its successors and assigns in accordance with Section 6.02, has
demonstrated sufficient Committed Funding for the Development of the Project and
commencement of commercial production in respect thereof, and the conditions
precedent to the first advance of loan monies in respect thereof (“Financial
Close”) have been fulfilled, except that, to the extent any conditions precedent
to Financial Close include conditions precedent (the “Royal Gold Conditions”)
that require the exercise of the First Option or the Second Option, or the
payment of the First Option Purchase Price or the Second Option Purchase Price,
then:

 
 
(i)
the Royal Gold Conditions shall be deemed to have been fulfilled for the
purposes of determining whether Financial Close has been achieved within the
meaning of this paragraph (c); and

 
 
(ii)
Royal Gold shall, to the extent it does not prejudice its rights hereunder and
without any obligation on its part to fulfil the Royal Gold Conditions or any
duty of care to Seabridge or any third party, endeavour that any exercise of the
First Option or the Second Option does not unreasonably delay Financial Close or
unreasonably jeopardize the Committed Funding,

 
provided that:
 
 
(d)
for the purposes of determining whether the Committed Funding is sufficient, the
First Option Purchase Price and the Second Option Purchase Price may be
considered as comprising a portion of the Committed Funding; and

 

 
-5-

--------------------------------------------------------------------------------

 

 
 
(e)
in no case shall the First Option Exercise Period end prior to the date that is
sixty (60) days after the First Option Conditions have been satisfied or waived
in writing by Seabridge.

 
(24)            “First Option Purchase Price” means the lesser of: (i)
CDN$100,000,000.00, and (ii) an amount in Canadian dollars equivalent to
USD$125,000,000.00 converted at the prevailing US$/CD$ spot market rate
applicable on the day immediately prior to the date on which Royal Gold makes
the first payment of the First Option Purchase Price in accordance with Section
4.01(1)(d)(i) by reference to middle-market rates quoted on the Reuters page FX=
(or if such page ceases to be quoted, such replacement or substituted page as
reflects substantially the same exchange rates);
 
(25)           “First Option Royalty Agreement” means the Royalty Agreement
reflecting a Royalty Percentage of 1.25 percent which has been executed and
delivered into escrow by the parties concurrently with the execution of this
Agreement and which will be held in escrow in accordance with the terms and
conditions of the Escrow Agreement and, for greater certainty, shall be of no
force and effect until released in accordance with the terms and conditions of
the Escrow Agreement;
 
(26)           “First Tranche Shares” means the Shares subscribed for by Royal
Gold in accordance with the First Tranche Subscription Agreement;
 
(27)           “First Tranche Subscription” has the meaning given to such term
in Section 3.01;
 
(28)           “First Tranche Subscription Agreement” means the subscription
agreement executed substantially in the form set out as Schedule A;
 
(29)           “Full Transfer” has the meaning given to such term in Section
6.02(2)(a);
 
(30)           “Good Mining Practice” has the meaning given to such term in the
Royalty Agreement;
 
(31)           “Governmental Authorities” means the government or any state,
provincial, territorial, divisional, county, regional, city or other political
subdivision thereof and any entity, court, arbitrator or arbitration panel,
agency, department, commission, board, bureau or regulatory authority or other
instrumentality of any of them exercising executive, legislative, judicial,
regulatory or administrative functions that exercises valid jurisdiction,
including over the Project or the Subject Properties;
 
(32)           “Governmental Requirement” means any law, statute, code,
ordinance, treaty, order, rule, regulation, judgment, ruling, decree,
injunction, franchise, permit, certificate, license, authorization, approval or
other direction or requirement of any Governmental Authorities;
 
(33)           “ICC” has the meaning given to such term in Section 8.01(2);
 

 
-6-

--------------------------------------------------------------------------------

 

 
(34)           “Liens” means, as to any property or asset owned or held by a
Person, any mortgage, deed of trust, lien, pledge, charge, security interest,
preferential right, assignment, option, production payment or royalty (which for
greater certainty excludes any Smelter Contract or Refining Contract), or other
encumbrance in, on or to, or any interest or title of any vendor, lessor,
purchaser or other secured party to, or interest or title of any Person under
any conditional sale or other title retention agreement or capital lease with
respect to, such property or asset, the signing of any mortgage, deed of trust,
pledge, charge, security agreement, assignment or similar instrument with
respect to such property or asset, or the signing or filing of a financing
statement with respect to such property or asset which names such Person as
debtor, or the signing of any security agreement authorizing any other party as
the secured party thereunder to file any financing statement with respect to
such property or asset;
 
(35)           “Material Agreement” has the meaning given to such term in the
Royalty Agreement;
 
(36)           “Mineral Tenures” has the meaning given to such term in the
Royalty Agreement;
 
(37)           “Offered Interest” has the meaning given to such term in Section
5.01(4);
 
(38)           “Operations” means, from time to time, all matters, work and
activities concerning, related to or in connection with the Subject Properties
or the Project, including Exploration and Development;
 
(39)           “Partial Transfer” has the meaning given to such term in Section
6.02(2)(a);
 
(40)           “Parties” means Royal Gold and Seabridge, and each of them is a
“Party”;
 
(41)           “Permitted Liens” means:
 
 
(a)
security interests or other Liens created to secure loans or advances made by,
or debt obligations issued by Seabridge to, any lender or syndicate of lenders
for the bona fide purpose of obtaining financing for the Development of the
Project; and

 
 
(b)
the Permitted Royalties;

 
(42)           “Permitted Royalties” means the royalties described in Schedule C
(in their form as at the Effective Date or as subsequently amended or varied
with Royal Gold’s prior written consent but not as may be otherwise subsequently
amended or varied);
 
(43)           “Person” means an individual, partnership, corporation (including
a business trust), joint venture, limited liability company or other entity, or
a Governmental Authority, and pronouns have a similarly extended meaning;
 
(44)           “Project” has the meaning given to such term in the Royalty
Agreement;
 

 
-7-

--------------------------------------------------------------------------------

 

 
(45)           “Refining Contract” has the meaning given to such term in the
Royalty Agreement;
 
(46)           “Representatives” has the meaning given to such term in Section
5.01(2)(b);
 
(47)           “Required Disclosure” has the meaning given to such phrase in
Section 7.01(3);
 
(48)           “Royal Gold” has the meaning set forth in the introductory
paragraph of this Agreement;
 
(49)           “Royalty” has the meaning given to such term in the Royalty
Agreement;
 
(50)           “Royalty Agreement” means the form of royalty agreement set out
as Schedule B;
 
(51)           “Royalty Percentage” has the meaning given to such term in the
Royalty Agreement;
 
(52)           “Sale Terms” has the meaning given to such term in Section
5.01(4);
 
(53)           “Seabridge” has the meaning set forth in the introductory
paragraph of this Agreement;
 
(54)           “Second Option” has the meaning given to such term in Section
4.02(1);
 
(55)           “Second Option Certificate” has the meaning given to such term in
Section 4.02(1)(b);
 
(56)           “Second Option Conditions” means:
 
 
(a)
the First Option Notice has been delivered by Royal Gold in accordance with
Section 4.01;

 
 
(b)
the closing of the Second Tranche Subscription has occurred in accordance with
the Second Tranche Subscription Agreement; and

 
 
(c)
Royal Gold or an Affiliate of Royal Gold has held Shares at least equal to the
Second Tranche Shares for a period of not less than 270 days from the closing
date of the Second Tranche Subscription, provided that, if the Second Tranche
Shares are issued before expiry of 270 days from the closing date of the First
Tranche Subscription, any Shares held by Royal Gold or an Affiliate to satisfy
paragraph (b) of the First Option Conditions shall, until expiry of 270 days
from the closing date of the First Tranche Subscription, be excluded for the
purposes of determining whether this Section 1.01(56)(c) has been met;

 
(57)           “Second Option Confirmation Notice” has the meaning given to such
term in Section 4.02(1)(c);
 

 
-8-

--------------------------------------------------------------------------------

 

 
(58)           “Second Option Notice” has the meaning given to such term in
Section 4.02(1);
 
(59)           “Second Option Exercise Period” means the period commencing on
the date on which the Second Option Conditions have been satisfied or waived in
writing by Seabridge and ending on the same expiry date as provided in the
definition of “First Option Exercise Period”, provided that in no case shall the
Second Option Exercise Period end prior to the date that is sixty (60) days
after the Second Option Conditions have been satisfied or waived in writing by
Seabridge;
 
(60)           “Second Option Purchase Price” means the lesser of: (i)
CDN$60,000,000.00, and (ii) an amount in Canadian dollars equivalent to
USD$75,000,000.00 converted at the prevailing US$/CD$ spot market rate
applicable on the day immediately prior to the date on which Royal Gold makes
the first payment of the Second Option Purchase Price in accordance with Section
4.02(1)(d)(i) by reference to middle-market rates quoted on the Reuters page FX=
(or if such page ceases to be quoted, such replacement or substituted page as
reflects substantially the same exchange rates);
 
(61)           “Second Option Royalty Agreement” means the Royalty Agreement
reflecting a Royalty Percentage of 2 percent which has been executed and
delivered into escrow by the parties concurrently with the execution of this
Agreement and which will be held in escrow in accordance with the terms and
conditions of the Escrow Agreement and, for greater certainty, shall be of no
force and effect until released in accordance with the terms and conditions of
the Escrow Agreement;
 
(62)           “Second Tranche Exercise Notice” has the meaning given to such
term in Section 3.02(1)
 
(63)           “Second Tranche Option” has the meaning given to such term in
Section 3.02(1);
 
(64)           “Second Tranche Shares” means the Shares subscribed for by Royal
Gold in accordance with the Second Tranche Subscription Agreement;
 
(65)           “Second Tranche Subscription” has the meaning given to such term
in Section 3.02(1);
 
(66)           “Second Tranche Subscription Agreement” has the meaning given to
such term in Section 3.02(3);
 
(67)           “Shares” means common shares in the capital of Seabridge;
 
(68)           “Smelter Contract” has the meaning given to such term in the
Royalty Agreement;
 
(69)           “Subject Properties” has the meaning given to such term in the
Royalty Agreement;
 

 
-9-

--------------------------------------------------------------------------------

 

 
(70)           “Taxes” mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
or on behalf of any Governmental Authorities, including any interest, additions
to tax or penalties applicable thereto;
 
(71)           “Third Party Agreement” has the meaning given to such term in
Section 5.01(3);
 
(72)           “Transaction Documents” means this Agreement, the First Tranche
Subscription Agreement, the Second Tranche Subscription Agreement and the
Royalty Agreement;
 
(73)           “Transfer” means any transfer, sale, assignment, lease,
conveyance, mortgage, pledge or other disposal or Lien and “Transfer” when used
as a verb shall have a corresponding meaning; and
 
(74)           “TSX” means the Toronto Stock Exchange.
 
1.02
Headings

 
The division of this Agreement into Sections and the insertion of a table of
contents and headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement.  The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Section or other portion hereof.  Unless something in the subject
matter or context is inconsistent therewith, references herein to Sections and
Schedules are to Sections of and Schedules to this Agreement.
 
1.03
Extended Meanings

 
In this Agreement words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, corporations, limited and unlimited
liability companies, general and limited partnerships, associations, trusts,
unincorporated organizations, joint ventures and Governmental Authorities.  The
term “including” means “including without limiting the generality of the
foregoing” and the term “third party” means any Person other than Seabridge and
Royal Gold.
 
1.04
Statutory References

 
In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.
 
1.05
Schedules

 
The following schedules are incorporated into this Agreement by reference and
form an integral part of this Agreement:
 

 
Schedules
 
Description
 
Schedule A
-
First Tranche Subscription Agreement
 
Schedule B
-
Form of Royalty Agreement
 
Schedule C
-
Permitted Royalties

 

 
-10-

--------------------------------------------------------------------------------

 

1.06
Governing Law

 
This Agreement shall be construed and governed by the laws of British Columbia
and the laws of Canada applicable therein and, subject to Section 8, the Parties
irrevocably submit to the exclusive jurisdiction of the courts of British
Columbia.
 
1.07
Severability

 
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be and remain valid and subsisting and such remaining provisions shall be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.
 
1.08
Meaning of Control

 
For the purposes of this Agreement, an entity is controlled by a Person if:
 
 
(a)
a majority of the voting securities of the entity are held, other than by way of
security only, directly or indirectly by or for the benefit of such Person; and

 
 
(b)
the voting rights attached to those voting securities are entitled, if
exercised, to elect a majority of the directors of the entity,

 
and the terms “control”, “controls”, “controlling” and similar terms have a
corresponding meaning.
 
1.09
Day Not a Business Day

 
In the event that any day on which any action is required to be taken hereunder
is not a Business Day in the jurisdiction relevant to the action to be taken,
then such action shall be required to be taken at the requisite time on the next
succeeding day that is a Business Day in such jurisdiction.
 
1.10
Knowledge

 
Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of Seabridge, Seabridge confirms that it
has made due and diligent inquiry of such Persons as to the matters that are the
subject of the representations and warranties as it reasonably considers
necessary.
 

 
-11-

--------------------------------------------------------------------------------

 
 
 
SECTION 2 - REPRESENTATIONS AND WARRANTIES
 
2.01
Royal Gold’s Representations and Warranties

 
As of the Effective Date, Royal Gold represents and warrants to Seabridge that:
 
 
(a)
it is a body corporate duly incorporated or continued, organized and validly
subsisting under the Applicable Laws of its incorporating or continued
jurisdiction;

 
 
(b)
it has full power and authority to carry on its business and to enter into this
Agreement;

 
 
(c)
neither the execution and delivery of this Agreement nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement does not violate or result in the
breach of the Applicable Laws of any jurisdiction applicable to Royal Gold or
pertaining thereto or of its constating documents;

 
 
(e)
all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder; and

 
 
(f)
this Agreement constitutes a legal, valid and binding obligation of Royal Gold
enforceable against it in accordance with its terms.

 
2.02
Seabridge’s Representations and Warranties

 
As of the Effective Date, Seabridge represents and warrants to Royal Gold that:
 
 
(a)
it is a body corporate duly incorporated or continued, organized and validly
subsisting under the Applicable Laws of its incorporating or continued
jurisdiction;

 
 
(b)
it has the full power and authority to carry on its business and to enter into
this Agreement;

 
 
(c)
except as provided in the Disclosure Letter, neither the execution and delivery
of this Agreement nor the consummation of the transactions hereby contemplated
conflict with, result in the breach of or accelerate the performance required by
any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement does not violate or result in the
breach of the Applicable Laws of any jurisdiction applicable to Seabridge or
pertaining thereto or of its constating documents;

 

 
-12-

--------------------------------------------------------------------------------

 
 
 
 
(e)
all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder;

 
 
(f)
this Agreement constitutes a legal, valid and binding obligation of Seabridge
enforceable against it in accordance with its terms;

 
 
(g)
the Mineral Tenures are in good standing under Applicable Laws;

 
 
(h)
the Mineral Tenures have been properly and legally recorded and acquired in
accordance with Applicable Laws;

 
 
(i)
Seabridge is the recorded holder and the 100%  legal and beneficial owner of the
Mineral Tenures free and clear of all Liens (except Permitted Liens);

 
 
(j)
there is no adverse claim or challenge against or to ownership of or title to
any of the Mineral Tenures, nor, to its knowledge, is there any basis therefore
or interest therein, and there are no outstanding agreements or options to
acquire or purchase the Mineral Tenures or any portion thereof, and no Person
has any royalty or other interest whatsoever in production from any of the
Mineral Tenures other than the Permitted Royalties;

 
 
(k)
except as provided in the Disclosure Letter, Seabridge has not received any
notice and has no knowledge of any proposal to terminate or vary the terms of
any rights comprised in the Mineral Tenures, from any government or other
regulatory authority;

 
 
(l)
there are no civil, criminal, administrative, investigative or informal actions,
audits, demands, suits, claims, arbitrations, hearings, litigations, disputes,
or other proceedings of any kind or nature pending, or to the knowledge of
Seabridge, threatened, against Seabridge or materially adversely affecting or
which could materially adversely affect (including any potential judgment or
liability against) the Mineral Tenures or the Project at law or otherwise, in,
before, by or otherwise involving, any Governmental Authority, arbitrator or
other Person.  To the knowledge of Seabridge, no event has occurred or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such action described in this Section 2.02(l);

 
 
(m)
to the knowledge of Seabridge, there are no orders or directions relating to
environmental matters requiring any work, repairs, construction or capital
expenditures with respect to the Mineral Tenures or the Project and there have
been no activities on or in relation to the Mineral Tenures or the Project that
are, or were, in violation of any Environmental Laws, regulations or regulatory
prohibition or order, and conditions on and relating to the Mineral Tenures and
the Project are in compliance in all material respects with such laws,
regulations, prohibitions and orders;

 

 
-13-

--------------------------------------------------------------------------------

 

 
 
(n)
to the knowledge of Seabridge, all work carried out on the Mineral Tenures by
Seabridge or by any other Person, has been carried out in compliance with all
Applicable Laws, including Environmental Laws and Governmental Requirements, and
neither Seabridge, nor to its knowledge any Person, has received any notice of
any breach of any such law and it has no knowledge of any facts which would lead
a well-informed operator in the mining industry to believe there are any
Environmental Liabilities associated with the Mineral Tenures and, to its
knowledge, there are no environmental audits relating to the Mineral Tenures;
and

 
 
(o)
all information provided by Seabridge to Royal Gold in respect of the Mineral
Tenures and the Project was true and correct in all material respects at the
time it was provided and no relevant material information or knowledge has been
withheld from Royal Gold by Seabridge.

 
2.03
Indemnification Regarding Representations and Warranties

 
Each Party shall indemnify and save the other harmless from any loss, expense,
liability, actual or threatened claim, count, cause of action, action, suit,
proceeding or demand of any kind or nature arising out of or in connection with
any breach of any representation, warranty, covenant, agreement or condition
made by them and contained in this Agreement.  A Party may waive the breach by
the other Party of any of such Party’s representations, warranties, covenants,
agreements or conditions in whole or in part at any time without prejudice to
its right in respect of any other breach of the same or any other
representation, warranty, covenant, agreement or condition.
 
2.04
Survival

 
The representations, warranties and agreements set forth in this Section 2 shall
survive the termination of this Agreement by a period of two (2) years.
 
2.05
Further Action

 
Seabridge will (and will cause any Affiliate to), upon request, sign and deliver
to Royal Gold, and Royal Gold may register or otherwise record against titles to
the Subject Properties, the form of notice or other document or documents as
Royal Gold may reasonably request to give notice of the existence of this
Agreement to third parties.
 
 
SECTION 3 – SUBSCRIPTIONS FOR SHARES
 
3.01
First Tranche Subscription

 
Concurrently with the execution of this Agreement, Royal Gold and Seabridge
shall execute and deliver the First Tranche Subscription Agreement in order for
Royal Gold to subscribe for the First Tranche Shares on the terms and conditions
described therein (the “First Tranche Subscription”). 
 

 
-14-

--------------------------------------------------------------------------------

 

 
3.02
Second Tranche Subscription

 
(1)           Subject to the closing of the First Tranche Subscription in
accordance with the First Tranche Subscription Agreement, Seabridge hereby
grants Royal Gold an irrevocable option (the “Second Tranche Option”), which
option Royal Gold may exercise, in its sole discretion, by delivering written
notice (the “Second Tranche Exercise Notice”) to Seabridge at any time on or
before the day that is 540 days after the closing of the First Tranche
Subscription (the “Second Tranche Exercise Period”), but subject to Section
3.02(4), to subscribe for such number of additional Shares as is equal to the
quotient of:
 
 
(a)
CDN$18,000,000.00; divided by

 
 
(b)
a price equal to a premium of fifteen percent (15%) to the volume weighted
average trading price of the Shares on the TSX for the five (5) trading day
period ending two (2) days prior to the delivery of the Second Tranche Election
Notice,

 
(the “Second Tranche Subscription”).
 
(2)           Except as provided in Sections 3.02(3), the terms and conditions
of the Second Tranche Subscription shall be substantially the same as the First
Tranche Subscription.
 
(3)           Within ten (10) days of Royal Gold delivering the Second Tranche
Exercise Notice, Royal Gold and Seabridge shall execute and deliver a
subscription agreement (the “Second Tranche Subscription Agreement”) in
substantially the same form as the First Tranche Subscription Agreement, mutatis
mutandis, subject to such changes as may be required to reflect the terms of the
Second Tranche Subscription described in Section 3.02(1) and as may be necessary
in the evaluation of legal counsel to the Parties to permit the Second Tranche
Subscription to be completed on a prospectus exempt basis or otherwise as a
result of any then Applicable Laws or requirements of any stock exchange or
trading system on which the Shares are trading.
 
(4)           Notwithstanding Sections 3.02(1) and 3.02(3), if at any time Royal
Gold has delivered the Second Tranche Exercise Notice but is prohibited under
Applicable Laws or requirements of any stock exchange on which the Shares trade
from completing the Second Tranche Subscription promptly after delivery of the
Second Tranche Exercise Notice, the time for execution of the Second Tranche
Subscription Agreement shall be extended until the date that is thirty (30) days
after Royal Gold is no longer prohibited from completing the Second Tranche
Subscription under such Applicable Laws or the requirements of any such stock
exchange and at a price determined under Section 3.02(1)(b) except that the
applicable period for calculating the volume weighted average trading price of
the Shares shall be the five (5) trading day period ending twenty (20) days
after the first day on which Royal Gold is no longer prohibited from completing
the Second Tranche Subscription under such Applicable Laws or the requirements
of any such stock exchange.  In determining whether completion of the Second
Tranche Subscription is prohibited under Applicable Laws, Royal Gold agrees to
give due consideration to whether or not Seabridge has imposed a trading
blackout in respect of information that has been disclosed to Royal Gold as well
as whether any securities regulatory authority or stock exchange may exercise
its public policy jurisdiction or some other discretion to determine that any
conduct is or would be unlawful or otherwise prohibited.
 

 
-15-

--------------------------------------------------------------------------------

 

 
(5)           Notwithstanding any provision to the contrary contained herein, in
the event that, prior to the completion of the Second Tranche Subscription,
Seabridge is no longer a reporting issuer in Canada or its Shares do not trade
on a stock exchange, then:
 
 
(a)
if all of the issued and outstanding Shares are acquired by a Person that is
itself a reporting issuer in Canada whose securities trade on a Canadian or
United States stock exchange, such Person may elect in writing to Royal Gold
(provided such election is delivered in a timely manner and does not prejudice
Royal Gold’s rights hereunder) requiring that the provisions of this Section
3.02 shall apply to the securities of such Person rather than the Shares, upon
which:

 
 
(i)
Royal Gold may, if it chooses to exercise the Second Tranche Option, subscribe
for securities of such Person on substantially the same terms and conditions,
mutatis mutandis, as the Second Tranche Subscription (the “Alternative
Subscription”);

 
 
(ii)
all other terms and conditions of this Section 3.02 shall apply, mutatis
mutandis, to the Alternative Subscription; and

 
 
(iii)
upon:

 
 
(A)
completion of the Alternative Subscription; and

 
 
(B)
Royal Gold or an Affiliate of Royal Gold holding the securities subscribed for
under the Alternative Subscription for a period of not less than 270 days from
the closing date of the Alternative Subscription,

 
paragraphs (b) and (c) of the definition of “Second Option Conditions” shall be
deemed to have been satisfied for the purposes of Section 4.02; or
 
 
(b)
in all other circumstances, including an acquisition of all of the Shares by a
private entity, paragraphs (b) and (c) of the definition of “Second Option
Conditions” shall be deemed to have been satisfied for the purposes of Section
4.02.

 
 
SECTION 4 - OPTIONS
 
4.01
Grant of First Option

 
(1)           Subject to the satisfaction of the First Option Conditions (or
Seabridge waiving such conditions in writing), Seabridge hereby grants to Royal
Gold an irrevocable option (the “First Option”) to acquire the Royalty at a
Royalty Percentage of 1.25 percent, free and clear of all Liens, which option
Royal Gold may exercise, in its sole discretion, as follows:
 

 
-16-

--------------------------------------------------------------------------------

 

 
 
(a)
by Royal Gold delivering a written notice (the “First Option Notice”) to
Seabridge at any time during the First Option Exercise Period notifying
Seabridge that it may wish, but is not obliged, to exercise the First Option;

 
 
(b)
within ten (10) days of the receipt of the First Option Notice, Seabridge shall
deliver to Royal Gold a certificate (the “First Option Certificate”) signed by
Seabridge and repeating each of the representations and warranties of Seabridge
in Section 2.02 hereof, provided that, Seabridge may deliver with the First
Option Certificate an updated Disclosure Letter containing such qualifications
to the representations contained in Sections 2.02(i) to 2.02(o) as may be
necessary to provide accurate representations and warranties as at the date of
the First Option Certificate (which representations and warranties will be
deemed to have been repeated on the date the First Option Confirmation Notice is
delivered);

 
 
(c)
within ten (10) days of the receipt of the First Option Certificate, by Royal
Gold delivering written notice (the “First Option Confirmation Notice”) to
Seabridge confirming that it wishes to exercise the First Option; and

 
 
(d)
upon delivery of the First Option Confirmation Notice, by Royal Gold paying the
First Option Purchase Price to Seabridge as follows:

 
 
(i)
one-third (1/3) of the First Option Purchase Price shall be payable by Royal
Gold to Seabridge upon release of the First Option Royalty Agreement from escrow
in accordance with the Escrow Agreement (provided that, if the First Option
Confirmation Notice and the Second Option Confirmation Notice are delivered at
the same time, then such payment shall be made upon release of the Second Option
Royalty Agreement from escrow in accordance with the Escrow Agreement);

 
 
(ii)
one-third (1/3) of the First Option Purchase Price shall be payable by Royal
Gold to Seabridge on or before the date that is 270 days after the delivery of
the First Option Confirmation Notice; and

 
 
(iii)
one-third (1/3) of the First Option Purchase Price shall be payable by Royal
Gold to Seabridge on or before the date that is 540 days after the delivery of
the First Option Confirmation Notice.

 
(2)           Upon delivery of the First Option Confirmation Notice:
 
 
(a)
the Royalty shall immediately vest in Royal Gold at a Royalty Percentage of 1.25
percent; and

 

 
-17-

--------------------------------------------------------------------------------

 



 
 
(b)
the First Option Royalty Agreement shall be released from escrow in accordance
with the terms and conditions of the Escrow Agreement (provided that, if the
First Option Confirmation Notice and the Second Option Confirmation Notice are
delivered at the same time, then only the Second Option Royalty Agreement shall
be released from escrow in accordance with Section 4.02(2)(b)),

 
provided that, in the event that Royal Gold fails to complete its payment of the
First Option Purchase Price in accordance with Section 4.01(1)(d), then:
 
 
(c)
the First Option Royalty Agreement shall terminate;

 
 
(d)
Royal Gold shall not be obligated to make any further payments in respect of the
First Option Purchase Price and Seabridge shall be entitled to keep any portion
of the First Option Purchase Price previously paid by Royal Gold (subject to any
other remedy that Royal Gold may have under this Agreement or at law); and

 
 
(e)
this Agreement shall terminate.

 
(3)           For greater certainty, provided that the First Option Notice is
delivered during the First Option Exercise Period in accordance with Section
4.01(1)(a), the delivery of the First Option Confirmation Notice and exercise of
the First Option may occur after the expiry of the First Option Exercise Period.
 
(4)           Seabridge shall use its good faith commercially reasonable
endeavours to achieve fulfilment of paragraph (a) of the definition of First
Option Conditions to the extent that fulfilment of such First Option Conditions
is reasonably within its control.
 
4.02
Grant of Second Option

 
(1)           Subject to the satisfaction of the Second Option Conditions (or
Seabridge waiving such conditions in writing), Seabridge hereby grants to Royal
Gold an irrevocable option (the “Second Option”) to increase the Royalty
Percentage by 0.75 percent (that is, to a total Royalty Percentage of two (2)
percent), which option Royal Gold may exercise, in its sole discretion, as
follows:
 
 
(a)
by Royal Gold delivering a written notice (the “Second Option Notice”) to
Seabridge at any time during the Second Option Exercise Period notifying
Seabridge that it may wish, but is not obliged, to exercise the Second Option;

 
 
(b)
within ten (10) days of the receipt of the Second Option Notice, Seabridge shall
deliver to Royal Gold a certificate (the “Second Option Certificate”) signed by
Seabridge and repeating each of the representations and warranties of Seabridge
in Section 2.02 hereof, provided that, Seabridge may deliver with the Second
Option Certificate an updated Disclosure Letter containing such qualifications
to the representations contained in Sections 2.02(i) to 2.02(o) as may be
necessary to provide accurate representations and warranties as at the date of
the Second Option Certificate (which representations and warranties will be
deemed to have been repeated on the date the Second Option Confirmation Notice
is delivered);

 

 
-18-

--------------------------------------------------------------------------------

 




 
 
(c)
within ten (10) days of the receipt of the Second Option Certificate, by Royal
Gold delivering written notice (the “Second Option Confirmation Notice”) to
Seabridge confirming that it wishes to exercise the Second Option; and

 
 
(d)
upon delivery of the Second Option Confirmation Notice, by Royal Gold paying the
Second Option Purchase Price to Seabridge as follows:

 
 
(i)
one-third (1/3) of the Second Option Purchase Price shall be payable by Royal
Gold to Seabridge upon release of the Second Option Royalty Agreement from
escrow in accordance with the Escrow Agreement;

 
 
(ii)
one-third (1/3) of the Second Option Purchase Price shall be payable by Royal
Gold to Seabridge on or before the date that is 270 days after the delivery of
the Second Option Confirmation Notice; and

 
 
(iii)
one-third (1/3) of the Second Option Purchase Price shall be payable by Royal
Gold to Seabridge on or before the date that is 540 days after the delivery of
the Second Option Confirmation Notice.

 
(2)           Upon delivery of the Second Option Confirmation Notice:
 
 
(a)
the Royalty Percentage shall be deemed to have been increased by 0.75 percent
(that is, to a total Royalty Percentage of two (2) percent) and shall
immediately vest in Royal Gold; and

 
 
(b)
the Second Option Royalty Agreement shall be released from escrow in accordance
with the terms and conditions of the Escrow Agreement (and the First Option
Royalty Agreement shall, if previously released from escrow in accordance with
Section 4.01(2)(b), be returned into escrow to be held in accordance with the
Escrow Agreement),

 
provided that, in the event that Royal Gold fails to complete its payment of the
Second Option Purchase Price in accordance with Section 4.02(1)(d), then:
 
 
(c)
the Second Option Royalty Agreement shall terminate (and the First Option
Royalty Agreement shall, unless the First Option Royalty Agreement has been
terminated in accordance with Section 4.01(2)(c), be released from escrow in
accordance with the terms and conditions of the Escrow Agreement);

 
 
(d)
Royal Gold shall not be obligated to make any further payments in respect of the
Second Option Purchase Price and Seabridge shall be entitled to keep any portion
of the Second Option Purchase Price previously paid by Royal Gold (subject to
any other remedy that Royal Gold may have under this Agreement or at law); and

 
 
(e)
this Agreement shall terminate.

 

 
-19-

--------------------------------------------------------------------------------

 

 
(3)           For greater certainty:
 
 
(a)
provided that the Second Option Notice is delivered during the Second Option
Exercise Period in accordance with Section 4.02(1)(a), the delivery of the
Second Option Confirmation Notice and exercise of the Second Option may occur
after the expiry of the Second Option Exercise Period; and

 
 
(b)
Royal Gold may deliver the First Option Notice and the Second Option Notice at
the same time (subject to meeting the First Option Conditions and the Second
Option Conditions).

 
4.03
Satisfaction of Option Conditions

 
For the purposes of determining whether paragraph (b) of the First Option
Conditions or paragraph (c) of the Second Option Conditions have been satisfied
by Royal Gold:
 
 
(a)
if Royal Gold is not the registered holder of the Shares it is required to hold
throughout the relevant period in respect of the First Option Condition referred
to above,  Royal Gold may demonstrate that it has satisfied this condition by
providing Seabridge with a certificate of an officer certifying Royal Gold has
satisfied this First Option Condition together with copies of statements of its
relevant brokerage accounts showing the transaction in its brokerage accounts
over the relevant period and the balance of its holdings of Shares throughout
the period or in such other manner reasonably acceptable to Seabridge;

 
 
(b)
if Royal Gold is not the registered holder of the Shares it is required to hold
throughout the relevant period in respect of the Second Option Condition
referred to above,  Royal Gold may demonstrate that it has satisfied this
condition by providing Seabridge with a certificate of an officer certifying
Royal Gold has satisfied this Second Option Condition together with copies of
statements of its relevant brokerage accounts showing the transactions in its
brokerage accounts over the relevant period and the balance of its holdings of
Shares throughout the period or in such other manner reasonably acceptable to
Seabridge; and

 
 
(c)
for greater certainty, all short positions of Royal Gold in respect of the
Shares, if any, shall be deducted from the long positions of Royal Gold in
respect of the Shares.

 
4.04
Use of Purchase Price Proceeds

 
The proceeds from each instalment of the First Option Purchase Price and the
Second Option Purchase Price will be used by Seabridge to fund Development of
the Project on the Subject Properties.
 

 
-20-

--------------------------------------------------------------------------------

 

 
SECTION 5 – ADDITIONAL COVENANTS AND ACKNOWLEDGEMENTS
 
5.01
Additional Seabridge Covenants

 
(1)           From the Effective Date until the expiry of the Second Option
Exercise Period, Seabridge shall:
 
 
(a)
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its incorporation or formation and the qualifications required
in view of its business and operations or the ownership of its properties;

 
 
(b)
maintain, preserve, protect and defend, at its own expense, its ownership of and
title to the Subject Properties, including, paying when due all fees, Taxes,
Liens and assessments, and doing all other things and making all other payments
necessary or appropriate to maintain the ownership, right, title and interest of
Seabridge in the Subject Properties and under this Agreement;

 
 
(c)
refrain from agreeing to any amendment to or waiver in respect of the terms of:

 
 
(i)
the Subject Properties; and

 
 
(ii)
any other agreement related to the Subject Properties,

 
which may have a material adverse effect on the interests of Royal Gold under
this Agreement or the Royalty Agreement without the prior written consent of
Royal Gold;
 
 
(d)
promptly deliver to Royal Gold any notices, demands, or other communications
relating to the Subject Properties that Seabridge receives from any Governmental
Authority, any regulatory authority or any third party, except that in the case
of notices, demands or other communications from third parties, the foregoing
shall only apply to notices, demands or other communications relating to the
matters referred to in Sections 2.02(j), 2.02(l), 2.02(m) and 2.02(n);

 
 
(e)
provide to Royal Gold, as and when prepared:

 
 
(i)
notice of any material change or changes to the development plan for the
Project;

 
 
(ii)
quarterly construction, operating and exploration reports concerning the
Project;

 
 
(iii)
applicable Smelter Contracts and Refining Contracts;

 
 
(iv)
annual reserve and resource reports, including reports that identify the
reserves and resources within the Subject Properties and the Project;

 

 
-21-

--------------------------------------------------------------------------------

 

 
 
(v)
any other material engineering or economic studies relating to the Project;

 
 
(vi)
annual budget, production forecast and mine operating plan in respect of the
Project; and

 
 
(vii)
notice of any material event, including insolvency, force majeure or material
breach under a Material Agreement, labour or social disruption of operations,
legal action and any actual or threatened withdrawal of any government or third
party approval which relates to the Project;

 
 
(f)
maintain, with financially sound and reputable insurance companies, property,
liability, business interruption, construction and other insurance covering
Seabridge and its operations, the Project and the Subject Properties and
covering at least such risks, liabilities, damages and loss as are usually
insured against at mineral projects or other operations of similar size and
scope in British Columbia;

 
 
(g)
at all times comply in all material respects with all applicable Governmental
Requirements relating to Seabridge’s operations on or with respect to the
Subject Properties and the Project, including Environmental Laws; provided,
however, Seabridge shall have the right to contest any such requirements if such
contest does not jeopardize title to or its operations on the Subject Properties
or the Project or Royal Gold’s rights under this Agreement;

 
 
(h)
timely and fully perform in all material respects all environmental protection
and reclamation activities required on or with respect to the Subject Properties
and the Project;

 
 
(i)
use reasonable commercial efforts in good faith to:

 
 
(i)
conduct Operations in accordance with Good Mining Practice and Governmental
Requirements ;

 
 
(ii)
subject to (but only in the case of Seabridge and not in the case of any
Transferee) Section 5.03, ensure timely Development and permitting of the
Project; and

 
 
(iii)
comply with all Material Agreements.

 
(2)           In order to assist Royal Gold in determining whether to exercise
the First Option or the Second Option, Seabridge shall, from time to time as
requested by Royal Gold, from the Effective Date until the expiry of the Second
Option Exercise Period,
 
 
(a)
give or cause to be given to Royal Gold and its agents and representatives full
access to:

 

 
-22-

--------------------------------------------------------------------------------

 

 
 
(i)
all books, records, agreements, financial and operating data and other
information or documents concerning the Project and the Subject Properties in
the possession or control of Seabridge; and

 
 
(ii)
such other information relating to Seabridge, the Project and the Subject
Properties that Royal Gold and its agents and representatives may reasonably
request; and

 
 
(b)
at any reasonable time during normal business hours and from time to time, on
reasonable prior notice, permit Royal Gold acting through its officers,
employees and representatives (the “Representatives”), acting reasonably and at
their own expense, to visit and inspect the Project (including the Subject
Properties and all improvements thereto and operations thereon) and to discuss
the operations, technical findings, affairs, finances and accounts of Seabridge
and other matters affecting Seabridge and its properties with the officers of
Seabridge, provided that:

 
 
(i)
Seabridge shall not be responsible for injuries to or damages suffered by Royal
Gold or its Representatives while visiting the Project unless such injuries or
damages are caused or contributed to by the gross negligence or wilful
misconduct of Seabridge or its representatives; and

 
 
(ii)
such site inspection activities shall also be subject to supervision of
Seabridge, conducted in compliance with Governmental Requirements and
Seabridge’s safety and workplace rules and procedures.

 
Royal Gold and its Representatives shall not permit their activities permitted
by this Section 5.01(2) to unreasonably interfere with the business and
operations of Seabridge and its properties, including the Project site, and
agree that such activities shall be subject to the confidentiality provisions of
this Agreement.
 
(3)           If Seabridge decides to abandon, forfeit, terminate or not renew
any Mineral Tenure in the Subject Properties, Seabridge shall first give Royal
Gold the right to receive such Mineral Tenure at no additional cost, provided
that if Seabridge, subject to compliance with Section 6.02, enters into any
arrangement (a “Third Party Agreement”) with a third party to mutually develop
the Project which results in Seabridge’s direct or indirect beneficial ownership
of the Subject Properties being reduced to less than 50 percent, or which
otherwise results in Seabridge not having control over the abandonment,
forfeiture, termination or non-renewal of any such Mineral Tenure, Royal Gold’s
right of first refusal in accordance with this Section 5.01(3) shall be
subordinated to the right, if any, on the part of Seabridge to receive such
Mineral Tenure.
 

 
-23-

--------------------------------------------------------------------------------

 

 
(4)           Royal Gold has the right of first refusal to purchase all of any
royalty, production payment, streaming or such similar right with respect to
production of Subject Metals from the Subject Properties and the Project (the
“Offered Interest”) proposed to be sold by Seabridge to any third party other
than an Affiliate (provided that any Affiliate to which such a Transfer is made
should itself be bound by this Section 5.01(4)).  If Seabridge wishes to
Transfer the Offered Interest to any third party other than an Affiliate and
receives a bona fide offer which it is willing to consider, Seabridge must give
written notice to Royal Gold of the identity of such third party and all the
material terms of such proposed sale (the “Sale Terms”).  The Sale Terms must be
bona fide terms capable of acceptance by Royal Gold and must contain a sale
price stated in cash or to the extent that there is any non-cash purchase
consideration, such non-cash consideration must be converted at its fair market
value into a stated cash equivalent for purposes hereof.  Royal Gold shall then
have 30 days from the date of receipt of such notice to elect to purchase the
Offered Interest on terms no less favourable to Royal Gold than those contained
in the Sale Terms.  If Royal Gold does not make an election within such 30 day
period, Royal Gold shall be deemed to have elected not to purchase the Offered
Interest.  If Royal Gold does not elect to purchase the Offered Interest, then
Seabridge may sell the Offered Interest to such third party on terms no more
favourable to such third party, than the terms contained in the Sale Terms
within the 60 day period immediately following Royal Gold’s 30 day election
period.  If Seabridge does not complete the sale of the Offered Interest within
such 60 day sale period, then Royal Gold shall once again have the right of
first refusal to purchase all or any part of the Offered Interest not sold by
Seabridge.
 
5.02
Additional Royal Gold Covenants

 
Royal Gold shall provide prompt written notice to Seabridge if, at any time:
 
 
(a)
during the First Option Exercise Period, it fails to meet the requirements of
paragraph (b) of the First Option Conditions; and

 
 
(b)
during the Second Option Exercise Period, it fails to meet the requirements of
paragraph (c) of the Second Option Conditions.

 
5.03
Acknowledgements

 
Royal Gold acknowledges that Seabridge has publicly announced that it does not
anticipate commencing construction at the Project or proceeding with
commencement of commercial production on its own and that Seabridge currently
lacks the expertise and resources to undertake such work. Accordingly, Royal
Gold acknowledges that it is the desire of Seabridge to reach an agreement to
form a joint venture with a major mining company with such requisite expertise
and resources or an agreement for the acquisition of some or all of Seabridge or
the Subject Properties by such a major mining company. Seabridge acknowledges
and agrees that any such major mining company shall be a Transferee to which the
requirements of Section 6.02 shall apply and that the acknowledgements contained
in this Section 5.03 shall not extend for the benefit of any such Transferee.
 

 
-24-

--------------------------------------------------------------------------------

 

 
SECTION 6 - TRANSFERS
 
6.01
Limitation on Transfers by Royal Gold

 
Royal Gold may Transfer its interest under this Agreement to:
 
 
(a)
an Affiliate by providing 10 days’ prior written notice to Seabridge; and

 
 
(b)
with the prior written consent of Seabridge, not to be unreasonably withheld, at
any time after the First Option Conditions have been satisfied or waived by
Seabridge, to any Person who is not an Affiliate by providing 60 days’ prior
written notice to Seabridge.

 
Before any direct or indirect Transfer by Royal Gold of its interest under this
Agreement shall become effective, Royal Gold shall first have delivered to
Seabridge an executed deed by the Person receiving the interest subject to the
Transfer and enforceable by Seabridge, undertaking that it will be bound by the
terms and conditions of this Agreement and any amendments hereto with respect to
the interest subject to the Transfer.
 
6.02
Limitations on Transfers by Seabridge

 
(1)           The First Option and the Second Option, subject to the
satisfaction of the relevant conditions hereunder, and the Royalty, once granted
hereunder, shall remain an interest in the Subject Properties and a burden upon
the Project, and not merely a contractual obligation of Seabridge,
notwithstanding any changes in the identity, financial condition or composition
of the owner, manager or operator of the Subject Properties and the Project and
in effecting any direct or indirect Transfer of any interest in the Transaction
Documents (or any of them), the Project or the Subject Properties to any
Transferee, Seabridge shall act in good faith to ensure that this remains the
case notwithstanding such Transfer.
 
(2)           Seabridge shall provide, at least 60 days prior to any actual
direct or indirect Transfer of all or any portion of its interests in the
Transaction Documents, the Project or the Subject Properties, written notice to
Royal Gold of:
 
 
(a)
Seabridge’s intention to potentially Transfer all (a “Full Transfer”) or any
portion of (a “Partial Transfer”) its interests in the Transaction Documents,
the Project or the Subject Properties to a potential Transferee; and

 
 
(b)
the identity of such potential Transferee,

 
and shall, unless otherwise requested by Royal Gold in writing, keep Royal Gold
reasonably informed about the high level details of any negotiations in respect
of such potential Transfer.
 

 
-25-

--------------------------------------------------------------------------------

 

 
(3)           No direct or indirect Transfer of all or any portion of
Seabridge’s interest in any Transaction Document, the Project or the Subject
Properties (including any Transfer by merger, consolidation, amalgamation,
liquidation, dissolution or otherwise by operation of law), shall become
effective or relieve Seabridge of its obligations under any Transaction
Document, including its obligation to grant the Royalty under this Agreement or
to pay the Royalty under the Royalty Agreement, unless Seabridge shall first
have delivered to Royal Gold a written undertaking (a “Deed of Accession”),
executed by public deed in form and substance satisfactory to Royal Gold, acting
reasonably, by the Transferee receiving the interest subject to the Transfer and
enforceable by Royal Gold, that it will be bound by the terms and conditions of
the Transaction Documents and any amendments hereto with respect to the interest
subject to the Transfer.  To the extent that the Project is held by a Subsidiary
of Seabridge, such restrictions shall apply to the equity interests in the
Project held by Seabridge, mutatis mutandis. Upon Seabridge completing such a
Transfer and providing Royal Gold with a compliant Deed of Accession executed by
the Transferee receiving the interest subject to the Transfer, Seabridge will be
relieved from its liabilities, obligations and burdens under the Transaction
Documents to the extent that such liabilities, obligations and burdens have been
expressly assumed by such Transferee in accordance with such Deed of Accession,
but, for greater certainty, to the extent that such Transfer is a Partial
Transfer and the Deed of Accession does not result in such Transferee being
bound by all the liabilities, obligations and burdens of Seabridge in accordance
with the Transaction Documents as if a named party in the first instance:
 
 
(a)
each of Seabridge and such Transferee shall be severally liable to Royal Gold as
to each of the respective liabilities, obligations and burdens in accordance
with the Transaction Documents (as read together with the Deed of Accession);
and

 
 
(b)
such Deed of Accession shall also provide that, one of Seabridge or the
Transferee (or one of their respective Affiliates) will be the operator of the
Project following such Partial Transfer and that such operator is irrevocably
appointed by each of them as its agent to calculate and pay any Royalty which is
or may become payable to Royal Gold in accordance with the terms of the
Transaction Documents on each of their behalf out of their respective shares of
production from the Subject Properties, provided that for greater certainty such
agency power shall not relieve either Seabridge or the Transferee of its
obligation to comply with the Transaction Documents (as read with the Deed of
Accession), including payment of the Royalties.

 
(4)           To the extent the First Option and/or the Second Option has not
been exercised by Royal Gold as at the time of any direct or indirect Transfer
of all or any portion of Seabridge’s interest in any Transaction Document, the
Project or the Subject Properties, Seabridge and/or the Transferee under such
Transfer shall, upon request by Royal Gold, promptly execute and deliver a
revised First Option Royalty Agreement and/or a revised Second Option Royalty
Agreement, as applicable, with such changes as may be required to reflect such
Transferee as a party to such agreements, and such revised agreements shall,
upon delivery in proper form, replace any agreements then held in escrow in
accordance with the Escrow Agreement and shall be held in escrow on the terms
and conditions contained therein.
 

 
-26-

--------------------------------------------------------------------------------

 

 
6.03
Inurement

 
This Agreement shall inure to the benefit of and shall be binding on and
enforceable by the Parties and, where the context so permits, their respective
successors and assigns in accordance with Section 6.02.
 
 
SECTION 7 – CONFIDENTIAL INFORMATION
 
7.01
Confidential Information

 
(1)           Royal Gold shall not, and shall cause its Representatives not to,
without the express written consent of Seabridge, which consent shall not be
unreasonably withheld or delayed, disclose to third parties any information
disclosed by Seabridge to Royal Gold under Section 5.01(2) (the “Confidential
Information”).  Royal Gold shall:
 
 
(a)
in respect of disclosure of Confidential Information in accordance with Section
7.01(2) only disclose it to those Representatives or third parties, on a need to
know basis and where those Representatives or third parties have been informed
of the confidential nature of such material and where such third parties agree
in writing to be bound by such confidentiality obligations as Royal Gold would
customarily require in the context of any disclosure of its own confidential
information;

 
 
(b)
ensure that proper and secure storage is provided for the Confidential
Information; and

 
 
(c)
ensure that none of its Representatives or third parties to which access has
been granted to Confidential Information as provided herein, does any act or
thing which, if done by Royal Gold, would constitute a breach of Applicable Laws
or the undertakings contained in this Agreement.

 
(2)           Notwithstanding the provisions of Section 7.01(1), Royal Gold may
disclose any Confidential Information without the consent of Seabridge:
 
 
(a)
if required to be made for compliance with any law, regulation or a requirement
or order of a court having jurisdiction over Royal Gold or its Affiliates,
provided that Royal Gold shall disclose only such data or information as is
required to be disclosed and provided further that Royal Gold shall promptly
notify Seabridge in writing to permit Seabridge to have the opportunity to
provide comments on the disclosure and to contest or seek to obtain an
injunction or protective order or other remedy restricting the disclosure of
such information;

 
 
(b)
if required by Royal Gold’s securities exchanges or securities regulatory
authority, provided that Royal Gold shall (to the extent permitted by law)
promptly notify Seabridge in writing to permit Seabridge to have the opportunity
to provide comments on the disclosure;

 

 
-27-

--------------------------------------------------------------------------------

 
 
 
 
(c)
to any of Royal Gold’s Representatives;

 
 
(d)
to any third party to whom Royal Gold, in good faith, anticipates directly or
indirectly selling or assigning any portion of Royal Gold’s interest hereunder
or with whom Royal Gold contemplates undertaking a merger or business
combination, provided that any such third party has first agreed in writing to
be bound by such confidentiality obligations as Royal Gold would customarily
require in the context of any disclosure of its own confidential information; or

 
 
(e)
to a prospective lender to whom any portion of Royal Gold’s interest hereunder
is proposed to be granted as security, provided that any such lender has first
agreed in writing to be bound by such confidentiality obligations as Royal Gold
would customarily require in the context of any disclosure of its own
confidential information.

 
(3)           In the event that Royal Gold intends to make any disclosure in
accordance with Sections 7.01(2)(a) or 7.01(2)(b) (the “Required Disclosure”),
Royal Gold shall:
 
 
(a)
to the extent permitted by the relevant requirement, provide Seabridge with the
full written text of the proposed Required Disclosure prior to its first
publication;

 
 
(b)
consider all reasonable amendments to the Required Disclosure as may be proposed
by Seabridge; and

 
 
(c)
be solely and entirely responsible for the contents of the Required Disclosure.

 
7.02
Prior Information and Information in Public Domain

 
Notwithstanding Section 7.01(1):
 
 
(a)
any information developed by Royal Gold, except to the extent that it includes
Confidential Information, or which was in Royal Gold’s possession prior to the
date of this Agreement shall not constitute Confidential Information; and

 
 
(b)
where Confidential Information:

 
 
(i)
subsequently became available to Royal Gold on a non-confidential basis from a
source other than Seabridge or its Representatives, provided that such source
was not bound by a confidentiality agreement with Seabridge or any of its
Representatives or was otherwise prohibited from transmitting the information to
Royal Gold or its representatives by a contractual, legal or fiduciary
obligation; and

 
 
(ii)
becomes part of the public domain through no act or omission in breach of
Section 7.01,

 
then such Confidential Information shall cease to be Confidential Information
for the purposes of Section 7.01.
 

 
-28-

--------------------------------------------------------------------------------

 



7.03
Public Announcements by Seabridge

 
Seabridge shall consult with Royal Gold at a reasonable time prior to issuing
any press release or other public disclosure regarding Royal Gold or the
Transaction Documents (including the transactions contemplated thereunder) and
shall afford Royal Gold a reasonable opportunity to comment on the written text
of such proposed disclosure.
 
 
SECTION 8- DISPUTE RESOLUTION
 
8.01
Dispute Resolution

 
(1)           The Parties shall use reasonable commercial efforts to resolve any
controversies, disputes or claims arising under this Agreement. If for any
reason any Dispute arising out of this Agreement is not resolved by negotiation
and agreement within thirty (30) days after the delivery of a written notice of
Dispute, the Dispute shall be determined by arbitration as provided in this
Section 8.
 
(2)           All Disputes shall be referred to and finally resolved by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce (“ICC”). The number of arbitrators shall be three. The place of
Arbitration shall be Vancouver, British Columbia. The language of the
Arbitration shall be English. Judgment may be entered upon an award in any court
of competent jurisdiction.
 
(3)           The Party referring a Dispute to arbitration hereunder shall
appoint an arbitrator in the arbitration petition and the respondent Party shall
appoint an arbitrator in its response. If within thirty (30) days after the date
of the arbitration petition, the respondent has not appointed an arbitrator,
such arbitrator shall be appointed by the ICC. Within thirty (30) days of their
appointment, the two arbitrators so appointed shall appoint a third arbitrator
who shall preside over the arbitration panel. If the two arbitrators cannot
agree on a third arbitrator within such thirty (30) day period, the third
arbitrator shall be appointed by the ICC.
 
(4)           Notwithstanding the provisions of Section 8.01(1), the arbitral
tribunal shall have the power to grant interim measures of protection, but,
without derogating from the commitment to arbitrate or the power of the arbitral
tribunal to grant such measures, it shall not be inconsistent with this
Agreement for a party to apply to a court of competent jurisdiction for an
interim measure of protection pending the commencement or completion of
arbitration.
 
(5)           In any arbitration, or in any court proceeding authorized to be
taken under this Agreement, the arbitral tribunal or the court, as the case may
be, shall in addition to any other relief, be entitled to make an award or enter
a judgment, as the case may be, for reasonable attorney’s fees and
disbursements, including experts witness fees, and any other costs of the
proceeding. The arbitration panel may only award damages as provided for under
the terms of this Agreement and in no event may punitive, consequential or
special damages be awarded.
 
(6)           If contemporaneous Disputes arise under this Agreement, a single
arbitration may be commenced in respect of the Disputes.
 

 
-29-

--------------------------------------------------------------------------------

 



(7)           Nothing contained in this Section 8 shall prevent or restrict
either Party from seeking urgent interlocutory relief from any court of
competent jurisdiction.
 
(8)           Each Party shall continue performance of its obligations under
this Agreement notwithstanding the existence of a Dispute.
 
 
SECTION 9 - TERMINATION
 
9.01
Termination by Notice

 
Royal Gold may terminate this Agreement at any time on written notice to that
effect to Seabridge and, on receipt of such notice by Seabridge, this Agreement
shall be terminated and the Parties shall have no further obligations under this
Agreement.
 
9.02
Termination by Failure to Satisfy First Option Conditions

 
In the event that either of the First Option Conditions is not satisfied or is
no longer capable of being satisfied (and has not been previously waived by
Seabridge), this Agreement and all obligations of the Parties hereunder shall
immediately terminate as of such date.
 
9.03
Termination by Failure to Exercise First Option

 
In the event that Royal Gold fails to exercise the First Option within the First
Option Exercise Period pursuant to the terms of this Agreement, the First Option
shall be deemed to have lapsed without being exercised on the last day of the
First Option Exercise Period and this Agreement shall thereafter terminate and
the Parties shall have no further obligations under this Agreement.
 
9.04
Termination by Failure to Exercise Second Option

 
Subject to Royal Gold having completed the exercise of the First Option in
accordance with Section 4.01(1), in the event that Royal Gold fails to exercise
the Second Option within the Second Option Exercise Period pursuant to the terms
of this Agreement, the Second Option shall be deemed to have lapsed without
being exercised on the last day of the Second Option Exercise Period and this
Agreement shall thereafter terminate and the Parties shall have no further
obligations under this Agreement.
 
9.05
Termination following Exercise of Second Option

 
Subject to Royal Gold having completed the exercise of the First Option in
accordance with Section 4.01(1), this Agreement shall terminate upon the date on
which Royal Gold completes the payment of the Second Option Purchase Price.
 
9.06
Termination for Default

 
If either Party considers that the other Party has defaulted under this
Agreement (the “Defaulting Party”), the non-Defaulting Party may give written
notice to the Defaulting Party stating the specifics of the alleged default.  If
the Defaulting Party has failed to take reasonable steps to cure the default,
has failed to dispute the notice of default or has failed to submit the matter
of default to arbitration under Section 8 within sixty (60) days of such notice,
then the non-Defaulting Party may terminate this Agreement by giving the
Defaulting Party written notice of such termination.
 

 
-30-

--------------------------------------------------------------------------------

 



9.07
No Other Termination

 
This Agreement may not be terminated by any Party except as expressly provided
in Sections 4.01(2)(e), 4.02(2)(e), 9.01, 9.02, 9.03, 9.04, 9.05 or 9.06 or by
mutual written agreement of the Parties.
 
9.08
Effect of Termination

 
For greater certainty, the termination of this Agreement shall not terminate any
other Agreements between the Parties, including the First Tranche Subscription
Agreement, the Second Tranche Subscription Agreement or the Royalty Agreement.
 
 
SECTION 10 - NOTICE
 
10.01
Notice

 
Unless otherwise provided in this Agreement, any notice or other correspondence
required or permitted by this Agreement shall be deemed to have been properly
given or delivered when made in writing and hand-delivered to the Party to whom
directed, or when given by facsimile transmission, with all necessary delivery
charges fully prepaid (or in the case of a facsimile, upon confirmation of
receipt), and addressed to the Party to whom directed at the following address:
 
If to Royal Gold:
 
1660 Wynkoop Street, Suite 1000
Denver, CO  80202-1132
USA
Attention:  Vice President and General Counsel
Facsimile:  (303) 595-9385
 
With a copy to (which shall not constitute notice):
 
McCarthy Tétrault LLP
P.O. Box 10424, Pacific Centre
Suite 1300, 777 Dunsmuir Street
Vancouver, BC  V7Y 1K2
Canada
Attention:  Roger Taplin
Facsimile:  (604) 622-5723
 
If to Seabridge, at:
 
106 Front Street East, Suite 400
Toronto, ON M5A 1E1
Canada
Attention:  President
Fax:  (416) 367-2711
 

 
-31-

--------------------------------------------------------------------------------

 



With a copy to (which shall not constitute notice):
 
DuMoulin Black LLP
10th Floor, 595 Howe Street
Vancouver, BC V6C 2T5
Canada
Attention:  C. Bruce Scott
Fax:  (604) 687-8772
 
Any notice, direction or instrument aforesaid shall:
 
 
(a)
if delivered, be deemed to have been given or made at the time of delivery; and

 
 
(b)
if sent by facsimile or other telecommunication device or other similar form of
communication, be deemed to have been given or made on the day following the
Business Day on which it was sent.

 
Either of Seabridge or Royal Gold may at any time give to the other notice in
writing of any change of its address and from and after the giving of such
notice the address or addresses therein specified shall be deemed to be the
address for the purposes of giving notice hereunder.
 
 
SECTION 11 - GENERAL
 
11.01
Entire Agreement

 
This Agreement and the other Transactions Documents contain the entire
understanding of the Parties and supersede all prior agreements and
understandings between the Parties relating to the subject matter contained
herein or therein.
 
11.02
No Waiver of Breaches

 
No consent or waiver expressed or implied by either Party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.
 
11.03
Further Assurances

 
The Parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement or to
record wherever appropriate the respective interests from time to time of the
Parties in the Subject Properties and the Project.
 
11.04
Remedies Cumulative

 
The right and remedies of the Parties under this Agreement are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law or in equity or otherwise.  No single or partial exercise by a
Party of any right or remedy precludes or otherwise affects the exercise of any
other right or remedy to which that Party may be entitled.
 

 
-32-

--------------------------------------------------------------------------------

 



11.05
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and same instrument.
 
[The balance of this page intentionally left blank]
 
-33-

--------------------------------------------------------------------------------

 

 

11.06
Electronic Transmission

 
Delivery of an executed signature page to this Agreement by any Party by
electronic transmission shall be as effective as delivery of a manually executed
copy of this Agreement by such Party.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date.
 
SEABRIDGE GOLD INC.
 
 
By: 
/s/Rudi P. Fronk                       

Authorized signatory
 


 
RGLD GOLD CANADA, INC.
 
 
By: 
/s/William Heissenbuttel                   

Authorized signatory
 

 
-34-

--------------------------------------------------------------------------------

 

SCHEDULE A
 
FIRST TRANCHE SUBSCRIPTION AGREEMENT
 
[See attached]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
FORM OF ROYALTY AGREEMENT
 
ROYALTY AGREEMENT
 


 
- between -
 


 
SEABRIDGE GOLD INC.
 


 
- and -
 


 
RGLD GOLD CANADA, INC.
 


 
[Note: Insert date]
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION 1 - CERTAIN DEFINED TERMS AND CONSTRUCTION
2
1.1
Definitions
2
1.2
Construction
7
1.3
Ambiguity
8
1.4
Meaning of Control
8
1.5
Day Not a Business Day
8
1.6
Schedules
9
SECTION 2 – ROYALTY
9
2.1
Royalty
9
2.2
Amount of Subject Metals
9
2.3
Time and Manner of Payment of the Royalty
10
SECTION 3 - REPRESENTATIONS AND WARRANTIES
12
3.1
Royal Gold’s Representations and Warranties
11
3.2
Seabridge’s Representations and Warranties
12
SECTION 4 - GENERAL COVENANTS REGARDING THE ROYALTY
13
4.1
Hedging Transactions: Futures, Options and Other Trading
13
4.2
Sale of Unprocessed Ore
13
4.3
Commingling
13
4.4
Deemed Sales of Subject Minerals
14
4.5
Royalty as Operating Expense
14
4.6
Registration of Royalty Interest
14
4.7
Books and Records
14
4.8
Inspections
14
4.9
Reports
15
4.10
Maintenance of Insurance
15
4.11
Preservation of Existence
15
4.12
Confidential Information
15
4.13
Prior Information and Information in Public Domain
17
4.14
Public Announcements by Seabridge
17
4.15
Compliance with Law
18
4.16
Stockpiles, Tailings and Residues
18
4.17
Rights of First Refusal
18
4.18
Title Maintenance and Taxes; Conversion and Exchange Rights
19
4.19
Marketing and Shipment
19
4.20
Development and Operations
19
4.21
Covenants Running with the Subject Properties
19
4.22
Limitations on Transfers by Royal Gold
20
4.23
Limitations on Transfers by Seabridge
21

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5 – MISCELLANEOUS
22
5.1
Governing Law
22
5.2
Dispute Resolution
22
5.3
Notices
23
5.4
Indemnification
24
5.5
Further Assurances
25
5.6
No Partnership
25
5.7
Business Opportunity
25
5.8
Time of the Essence
25
5.9
Entire Agreement
26
5.10
Amendment
26
5.11
No Waiver
26
5.12
Taxes
26
5.13
No Brokers or Commissions
26
5.14
Severability
27
5.15
Inurement
27
5.16
Costs and Expenses
27
5.17
Counterparts and Electronic Transmission
28
SCHEDULE A MINERAL TENURES
A-1



 
ii

--------------------------------------------------------------------------------

 

ROYALTY AGREEMENT
 
THIS ROYALTY AGREEMENT executed as of the ● day of ●, ●.
 
BETWEEN:
 
SEABRIDGE GOLD INC., a corporation subsisting under the laws of Canada and
having a registered office at 106 Front Street East, Suite 400, Toronto, ON  M5A
1E1
 
(“Seabridge”)
 
OF THE FIRST PART,
 
AND:
 
RGLD GOLD CANADA, INC., a body corporate subsisting under the laws of Canada and
having a registered office at Suite 5300, Toronto Dominion Bank Tower, Toronto
ON  M5K 1E6
 
(“Royal Gold”)
 
OF THE SECOND PART,
 
WHEREAS:
 
A.
Seabridge owns and operates the Project.

 
B.
Seabridge and Royal Gold entered into an agreement dated as of ● (the “Option
Agreement”), whereby Seabridge granted Royal Gold an option to purchase from
Seabridge a net smelter returns royalty, at a royalty percentage of either 1.25%
or 2.0% on 100% of the payable gold and silver production from any of the
Mineral Tenures of the Project (the “Royalty”).

 
C.
Royal Gold has now exercised its option to purchase the Royalty at a royalty
percentage of ●% [Note: insert relevant percentage as per Option Agreement]

 
D.
Subject to and in consideration of the payment of the Purchase Price in
accordance with the Option Agreement, Seabridge hereby sells, transfers and
assigns to Royal Gold the Royalty, on and subject to the terms and conditions
set forth herein.

 
NOW THEREFORE in consideration of the promises and mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by each party, the
parties hereto agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

 
SECTION 1 - CERTAIN DEFINED TERMS AND CONSTRUCTION
 
1.1
Definitions

 
As used in this Agreement, the following capitalized terms shall have the
following meanings, respectively:
 
(1)           “Affiliate” means, with respect to any Person, any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person;
 
(2)           “Agreement” means this Royalty Agreement, including all Schedules
hereto;
 
(3)           “Allowable Deductions” means the aggregate of the following costs
and charges that accrue or are paid in the relevant period but only to the
extent bona fide incurred and borne by Seabridge in relation to the Subject
Metals in such period and without double counting:
 
 
(a)
in relation to Subject Metals that are not in the form of Refined Gold or
Refined Silver and that are finally disposed of by Seabridge (or an Affiliate
thereof) by means of a sale to a smelter in accordance with a Smelter Contract,
the refining charge in respect of such Subject Metals assessed by the smelter in
accordance with the relevant Smelter Contract;

 
 
(b)
in relation to Subject Metals in the form of Refined Gold or Refined Silver that
are finally disposed of by Seabridge (or an Affiliate thereof), the costs of
loading, securing, insuring and transporting the doré from the Project to the
refinery and the costs of refining such doré, all such costs being in accordance
with the relevant Refining Contract; and

 
 
(c)
in relation to Subject Metals that do not fall within paragraphs (a) or (b)
above (including deemed sales in accordance with Section 4.4), no expenses,
charges or costs shall be counted as Allowable Deductions,

 
provided that the Allowable Deductions in paragraph (a) above shall not include
concentrate costs such as treatment charges, refining charges other than in
respect of Subject Metals, assaying charges, umpiring charges, selling and
brokerage charges, penalty payments, price participations or freight costs,
mining costs, processing costs, general and administrative expenses (even if
incurred offsite), government or other royalties, production costs, import,
export or income taxes, environmental costs and expenses or any other cost of
reduction in value other than specifically noted in paragraph (a) above;
 
(4)           “Applicable Laws” has the meaning given to such term in the Option
Agreement;
 
(5)           “Approvals” means any authorizations, licenses, permits, consents,
waivers, grant notices, approvals, rulings, orders, certifications, exemptions,
filings, variances, decrees, registrations, or other actions, whether written or
oral, of, by, from or on behalf of any Governmental Authority or any other third
party, together with all easements, rights-of-way and other rights to access or
use property;
 

 
2

--------------------------------------------------------------------------------

 



(6)           “Business Day” in any jurisdiction means a day, other than a
Saturday or Sunday, on which banks in such jurisdiction are generally open for
business;
 
(7)           “Commingling Plan” means a written plan specifying in reasonable
detail the methods and procedures for weighing, measuring, sampling and
analyzing Subject Metals and other valuable products from other properties prior
to commingling the same, so that quantities of Subject Metals and other valuable
products from the Subject Properties and the Royalty can be reasonably and
accurately determined, provided that such plan shall comply with Good Mining
Practice and shall be prepared by Seabridge and submitted to and approved by
Royal Gold prior to commingling of Subject Metals with other valuable products
from other properties in accordance with Section 4.3;
 
(8)           “Confidential Information” has the meaning set forth in Section
4.8;
 
(9)           “Deed of Accession” has the meaning set forth in Section 4.23(c);
 
(10)           “Development” has the meaning given to such term in the Option
Agreement;
 
(11)           “Disclosure Letter” has the meaning given to such term in the
Option Agreement;
 
(12)           “Dispute” means a dispute arising out of, or connected with, this
Agreement or any legal relationship associated with, or derived from, this
Agreement.  For further clarification, any dispute under the Option Agreement
shall not be considered a Dispute for the purposes of this Agreement;
 
(13)           “Environmental Laws” means Governmental Requirements relating to
pollution or protection of human health or the environment, including
Governmental Requirements relating to emissions, discharges, or releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment (including ambient air, surface water,
ground water, aquifers, land surface or subsurface strata) or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to the Subject
Properties, the Project, the other assets owned, controlled or managed by
Seabridge which are used on or in connection with the Subject Properties or the
Project or to the activities of Seabridge on or in connection with the Subject
Properties or the Project;
 
(14)           “First Option Purchase Price” has the meaning given to such term
in the Option Agreement;
 
(15)           “Full Transfer” has the meaning set forth in Section 4.23(b)(i);
 
(16)           “Good Mining Practice” means, in relation to mining or
metallurgy, those practices, methods and acts engaged in or approved by a person
which, in the conduct of its undertaking, exercises that degree of safe and
efficient practice, diligence, prudence, and foresight reasonably and ordinarily
exercised by skilled and experienced operators engaged in the mining and
metallurgical industry in Canada;
 

 
3

--------------------------------------------------------------------------------

 



(17)           “Governmental Authority” means the government or any state,
provincial, territorial, divisional, county, regional, city or other political
subdivision thereof and any entity, court, arbitrator or arbitration panel,
agency, department, commission, board, bureau or regulatory authority or other
instrumentality of any of them exercising executive, legislative, judicial,
regulatory or administrative functions that exercises valid jurisdiction,
including over the Project or the Subject Properties;
 
(18)           “Governmental Requirement” means any law, statute, code,
ordinance, treaty, order, rule, regulation, judgment, ruling, decree,
injunction, franchise, permit, certificate, license, authorization, approval or
other direction or requirement of any Governmental Authority;
 
(19)           “ICC” has the meaning set forth in Section 5.2(b);
 
(20)           “Lien” means, as to any property or asset owned or held by a
Person, any mortgage, deed of trust, lien, pledge, charge, security interest,
preferential right, assignment, option, production payment or royalty (which for
greater certainty excludes any Smelter Contract or Refining Contract), or other
encumbrance in, on or to, or any interest or title of any vendor, lessor,
purchaser or other secured party to, or interest or title of any Person under
any conditional sale or other title retention agreement or capital lease with
respect to, such property or asset, the signing of any mortgage, deed of trust,
pledge, charge, security agreement, assignment or similar instrument with
respect to such property or asset, or the signing or filing of a financing
statement with respect to such property or asset which names such Person as
debtor, or the signing of any security agreement authorizing any other party as
the secured party thereunder to file any financing statement with respect to
such property or asset;
 
(21)           “LBMA” means the London Bullion Market Association;
 
(22)           “LIBOR” means the London Interbank Offered Rate, which is, for
the period in respect of which an amount is due, the arithmetic average (rounded
if necessary, to the nearest four decimal places) of the respective rates per
annum for $US deposits for the relevant period posted on the Reuters Screen LIBO
page at or about 11:00 a.m. two Business Days before the first day of such
relevant period;
 
(23)           “Losses” has the meaning set forth in Section 5.4(a);
 
(24)           “Materials” has the meaning set forth in Section 4.16;
 
(25)           “Material Agreements” means all Smelter Contracts, Refining
Contracts and all other material contracts, agreements (including joint venture
or partnership agreements concerning the Project), leases, instruments and other
material binding commitments and undertakings of Seabridge necessary for the
Development and operation of the Project;
 
(26)           “Mineral Tenures” means the mineral claims, leases or other forms
of mineral tenure described in Schedule A attached hereto and includes any
extension of time or renewal thereof and any permits, licenses or other
interests in minerals or rights to occupy, use, exploit, operate or extract
minerals therefrom;
 

 
4

--------------------------------------------------------------------------------

 



(27)           “Net Smelter Returns” means, in respect of any period, the amount
determined in accordance with the following formula:
 
Net Smelter Returns = (A x B) – C
 
where
 
A is the payable amount for the relevant period in respect of each applicable
Subject Metal determined in accordance with Section 2.2;
 
B is the Relevant Sales Price in respect of the each applicable Subject Metal;
and
 
C are the Allowable Deductions;
 
(28)           “NYMEX” means the New York Mercantile Exchange;
 
(29)           “Offered Interest” has the meaning set forth in Section 4.17(b);
 
(30)           “Option Agreement” has the meaning set forth in Recital B hereto;
 
(31)           “Partial Transfer” has the meaning set forth in Section
4.23(b)(i);
 
(32)           “Parties” means Seabridge and Royal Gold, and “Party” means
either one of Seabridge and Royal Gold;
 
(33)           “Permitted Liens” has the meaning given to such term in the
Option Agreement;
 
(34)           “Person” means an individual, partnership, corporation (including
a business trust), joint venture, limited liability company or other entity, or
a Governmental Authority, and pronouns have a similarly extended meaning;
 
(35)           “Project” means the polymetallic mining project known as the Kerr
Sulphurets Mitchell project located in northwestern British Columbia (as such
project is constituted from time to time), which involves the construction,
Development and operation of the facilities necessary for the production and
transport of Subject Metals and other valuable products from the Subject
Properties, including all related surface and water rights, activities,
services, equipment, infrastructure and resources necessary for such purpose;
 
(36)           “Purchase Price” means the applicable purchase price of the
Royalty in accordance with the Option Agreement, being either the First Option
Purchase Price or the First Option Purchase Price and the Second Option Purchase
Price as the case may be;
 
(37)           “Refined Gold” means refined gold meeting the good delivery
requirements of the LBMA or, in the absence of such requirements, having a
fineness of 995 parts per thousand;
 
(38)           “Refined Silver” means refined silver meeting the good delivery
requirements of the LBMA or, in the absence of such requirements, having a
fineness of 999 parts per thousand;
 

 
5

--------------------------------------------------------------------------------

 



(39)           “Refining Contract” means any arms length contract between
Seabridge and any refinery for the refining of Subject Metals and for greater
certainty shall not include a Smelter Contract;
 
(40)           “Relevant Sales Price” means:
 
 
(a)
in relation to Subject Metals that are not in the form of Refined Gold or
Refined Silver and that are finally disposed of by Seabridge (or an Affiliate
thereof) by means of a sale to a smelter under a Smelter Contract, the gold and
silver metal prices, as applicable, expressed in US$ per troy ounce and
determined under the relevant Smelter Contract, but before any reductions in
value or deduction of any treatment, refining or other offsite costs; and

 
 
(b)
in relation to Subject Metals that are finally disposed of by Seabridge (or an
Affiliate thereof) by any other means (including deemed sales under Section
4.4), the daily arithmetic average price for the applicable Subject Metal,
quoted as the London PM fix price for gold (expressed in US$ per troy ounce) and
the London fix price for silver (expressed in US$ per troy ounce) by the LBMA
for the relevant month in which Subject Metals are sold.  In the event that the
LBMA does not quote for any day of the relevant month a price for such Subject
Metal, the relevant price will be determined as follows:

 
 
(i)
the daily average of the relevant closing price (expressed in US$ per troy
ounce) quoted by NYMEX for such Subject Metal during the relevant month; or

 
 
(ii)
in the event that the daily arithmetic average price for such Subject Metal
cannot be determined or the price for such Subject Metal is not quoted by the
LBMA or NYMEX, the Parties agree to meet (either in person or by teleconference)
within 10 Business Days of either giving notice to the other to endeavour to
agree on an appropriate metals or commodity exchange, or commodity pricing
publication, whose pricing information on minerals and metal commodities is to
be used for the purposes of determining the relevant price;

 
(41)           “Representatives” has the meaning set forth in Section 4.8;
 
(42)           “Required Disclosure” has the meaning set forth in Section
4.12(d);
 
(43)           “Royal Gold” has the meaning set forth in the introductory
paragraph of this Agreement;
 
(44)           “Royalty” means the net smelter returns royalty payable by
Seabridge to Royal Gold in accordance with Section 2.1;
 
(45)           “Royalty Percentage” has the meaning set forth in Section 2.1;
 

 
6

--------------------------------------------------------------------------------

 



(46)           “Royalty Statement” has the meaning set forth in Section 2.3(b);
 
(47)           “Sale Terms” has the meaning set forth in Section 4.17(b);
 
(48)           “Seabridge” has the meaning set forth in the introductory
paragraph of this Agreement;
 
(49)           “Second Option Purchase Price” has the meaning given to such term
in the Option Agreement;
 
(50)           “Smelter Contract” means any arms length contract between
Seabridge and any smelter for the sale, smelting and refining of Subject Metals
that are in the form of concentrates containing Subject Metals;
 
(51)           “Subject Metals” means all gold or silver mined or beneficiated
from the Subject Properties and recovered in whatever form, including in
concentrates or doré;
 
(52)           “Subject Properties” means: (a) the Mineral Tenures; and (b) any
other mineral claims, mineral leases or other forms of mineral tenure that are
or may in the future form part of the Project;
 
(53)           “Subsidiary” means any corporation, association or other business
entity more than 50% of each class of equity or voting securities of which is
owned, directly or indirectly, by any Person;
 
(54)           “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
or on behalf of any Governmental Authority, including any interest, additions to
tax or penalties applicable thereto;
 
(55)           “Third Party Agreement” has the meaning set forth in Section
4.17(a);
 
(56)           “Transfer” means any transfer, sale, assignment, lease,
conveyance, mortgage, pledge or other disposal or Lien and “Transfer” when used
as a verb shall have a corresponding meaning;
 
(57)           “Transferee” has the meaning set forth in Section 4.23(a);
 
1.2
Construction

 
In this Agreement, unless the context otherwise clearly requires,
 
 
(a)
references to the plural include the singular, and references to the singular
include the plural;

 
 
(b)
words importing gender include all genders;

 
 
(c)
the words “include”, “includes” and “including” do not limit the preceding terms
or words and shall be deemed to be followed by the words “without limitation”;

 

 
7

--------------------------------------------------------------------------------

 



 
(d)
the terms “hereof”, “herein”, “hereunder”, “hereto” and similar terms refer to
this entire Agreement and not to any particular provision of this Agreement;

 
 
(e)
“or” is used in the inclusive sense of “and/or”;

 
 
(f)
if a word or phrase is defined, then its other grammatical or derivative forms
have a corresponding meaning;

 
 
(g)
unless otherwise specified, the terms “day” and “days” mean and refer to
calendar day(s);

 
 
(h)
all references to articles and sections are to the Articles and Sections of this
Agreement;

 
 
(i)
The division of this Agreement into Articles and Sections, the provision of a
table of contents and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement;
and

 
 
(j)
all monetary amounts are stated and shall be paid in the currency of the United
States of America.

 
1.3
Ambiguity

 
The rule of construction that, in the event of ambiguity, the contract shall be
interpreted against the party responsible for the drafting or preparation of the
contract, shall not apply to this Agreement or to the interpretation of this
Agreement.
 
1.4
Meaning of Control

 
For the purposes of this Agreement, an entity is controlled by a person if:
 
 
(a)
a majority of the voting securities of the entity are held, other than by way of
security only, directly or indirectly by or for the benefit of such person; and

 
 
(b)
the voting rights attached to those voting securities are entitled, if
exercised, to elect a majority of the directors of the entity,

 
and the terms “control”, “controls”, “controlling” and similar terms have a
corresponding meaning.
 
1.5
Day Not a Business Day

 
In the event that any day on which any action is required to be taken hereunder
is not a Business Day in the jurisdiction relevant to the action to be taken,
then such action shall be required to be taken at the requisite time on the next
succeeding day that is a Business Day in such jurisdiction.
 

 
8

--------------------------------------------------------------------------------

 



1.6
Schedules

 
The following Schedule is attached hereto and forms part of this Agreement:
 
Schedule A
-
Mineral Tenures

 
SECTION 2 - ROYALTY
 
2.1
Royalty

 
Conditional upon receipt by Seabridge of the Purchase Price pursuant to the
Option Agreement, Seabridge hereby grants Royal Gold a net smelter returns
royalty entitling Royal Gold to receive ● % (● percent)[Note: insert relevant
percentage as per Option Agreement] (the “Royalty Percentage”) of the Net
Smelter Returns for the Subject Metals (the “Royalty”).  The Royalty constitutes
an interest in the Subject Metals.  The Royalty Percentage stated in this
Section 2.1 may be increased in accordance with the terms and conditions of the
Option Agreement.
 
2.2
Amount of Subject Metals

 
 
(a)
The payable amount of Subject Metals shall be determined as follows:

 
 
(i)
in relation to Subject Metals that are not in the form of Refined Gold or
Refined Silver and that are finally disposed of by Seabridge (or an Affiliate
thereof) by means of a sale to a smelter under a Smelter Contract, the amount of
such Subject Metals will be expressed in troy ounces and as determined in
accordance with the relevant Smelter Contract;

 
 
(ii)
in relation to Subject Metals that are finally disposed of, or that are deemed
disposed of in accordance with Section 4.4, by Seabridge (or an Affiliate
thereof) in the form of Refined Gold or Refined Silver and that are refined by a
refinery under a Refining Contract, the amount of such Subject Metals will be
the net number of troy ounces of such Subject Metals delivered or credited to
the account of Seabridge, its Affiliate, or their order, as the case may be, as
evidenced by the metals return statements received from the refinery, subject in
each case to final adjustments, if any, with the refinery in accordance with the
relevant Refining Contract; and

 
 
(iii)
in relation to Subject Metals disposed of, or that are deemed disposed of in
accordance with Section 4.4, in a form not covered by Sections 2.2(a)(i) or
2.2(a)(ii), Seabridge shall, prior to such disposal or deemed disposal, first
provide Royal Gold with a written plan specifying in reasonable details the
methods, procedures, and safeguards for determining the payable amount of
Subject Metals disposed of or deemed disposed of, so the Royalty can be
reasonably and accurately determined, provided that such plan shall be to the
reasonable satisfaction of Royal Gold and shall comply with Good Mining
Practice.

 

 
9

--------------------------------------------------------------------------------

 



 
(b)
Seabridge shall not enter into any contract with a smelter or a refinery in
relation to Subject Metals that is not upon arms length terms.

 
2.3
Time and Manner of Payment of the Royalty

 
 
(a)
Beginning in the calendar month in which any Subject Metals produced from the
Subject Properties is first shipped to any smelter, refiner or other processor
or purchaser, the Royalty shall be computed, accrued and paid, if applicable, on
a monthly basis within 15 days after the end of each calendar
month.  Notwithstanding the foregoing, Seabridge shall be required to pay at
that time only that percentage of the Royalty due in respect of any Subject
Metals that is equal to the percentage of any payment, whether provisional or
final, that Seabridge has received or has been credited with payment for the
sale or disposition of such Subject Metals at that time under the relevant
Smelter Contract, Refining Contract or other sales contract; provided, however,
that Seabridge shall bear all risk of loss of material in the event of a loss in
transit of any Subject Metals shipped to any third party smelter, refiner or
other processor or purchaser and the only amount payable under this Agreement in
respect of the lost material shall be that percentage of such proceeds as is
equal to the Royalty Percentage, paid solely from, and at the time of
Seabridge’s receipt of insurance proceeds paid in respect of such loss
attributable to Subject Metals.

 
For the avoidance of doubt, as an example of the manner of the determination of
the timing of the Royalty in respect of Subject Metals sold under a Smelter
Contract in the form of concentrate and as an illustration of the intent of the
Parties with respect to such determination:
 
If gold or silver in concentrate is shipped on February 15, and Seabridge has
received or been credited by the smelter under the relevant Smelter Contract
with payment of 90% of the purchase price during the month of February, Royal
Gold shall receive 90% of the Royalty based on the Subject Metals in such
shipment on March 15, or the next Business Day following thereafter if March 15
is not a Business Day.  If Seabridge has received or been credited with payment
of the remaining 10% of the purchase price payable on April 15, Royal Gold shall
receive the remaining 10% of the Royalty based on the Subject Metals in such
shipment on May 15 or the next Business Day following thereafter if May 15 is
not a Business Day.
 
 
(b)
Each Royalty paid by Seabridge to Royal Gold shall be accompanied by a statement
(a “Royalty Statement”) in reasonable detail sufficient to allow Royal Gold to
determine the method of computation of such Royalty and the accuracy
thereof.  Each Royalty Statement shall include the number of troy ounces of
Subject Metals shipped to a smelter, refiner, other processor or purchaser
during the applicable calendar month, as well as any other pertinent
information, in sufficient detail to explain the calculation of the Royalty.

 

 
10

--------------------------------------------------------------------------------

 



 
(c)
Royal Gold, at its sole election and expense, shall have the right to perform
audits of Seabridge’s accounts relating to the Royalty Statements.  Any such
inspection shall be for a reasonable length of time during regular business
hours, at a mutually convenient time, upon at least 10 Business Days’ prior
written notice by Royal Gold, subject at all times to the workplace rules and
supervision of Seabridge, and provided that any rights of access do not
interfere with any exploration, Development, mining or milling activities
conducted on the Subject Properties.  Each Royalty Statement shall be final and
binding on the parties and not subject to subsequent
modification.  Notwithstanding the foregoing, Royal Gold may by written notice
to Seabridge delivered within one year after the receipt of a Royalty Statement
object to a payment of the Royalty to which such Royalty Statement
relates.  Such notice shall specify the basis for the objection in reasonable
detail.  Subject to Section 5.2, Seabridge shall be required to account for any
deficit in the payment of such Royalty which was the subject of such objection,
together with interest on such deficit from the date such amount should have
been paid to the date of payment, at the rate of LIBOR plus 4 percent per annum.
For greater certainty, if it is determined by agreement of the Parties or by
arbitration that any Royalty has not been properly paid in full, Seabridge shall
make the balance of such Royalty owing within 10 days of such agreement or
arbitral award.

 
 
(d)
Except to the extent that Royal Gold has exercised its right to take all or a
portion of the Royalty in kind pursuant to Section 2.3(e), all payments of the
Royalty shall be made in United States dollars by wire transfer in immediately
available funds to Royal Gold on or before the due date at an account designated
by Royal Gold and communicated to Seabridge at least five days prior to the due
date.

 
 
(e)
To the extent that Refined Gold or Refined Silver is available under any Smelter
Contract or Refining Contract, Royal Gold may elect, upon 15 days’ written
notice to Seabridge prior to the first day of the first calendar month for which
such election shall be effective, to take all or a portion of the Royalty in
kind by physical delivery of the Refined Gold or Refined Silver.  During any
period in which Royal Gold has elected to take the Royalty in kind, Seabridge
shall make the Refined Gold or Refined Silver available to Royal Gold at the
place where the Refined Gold or Refined Silver has been beneficiated on the date
for payment of the Royalty.  Seabridge shall provide at least 10 days’ prior
notice to Royal Gold of the name and location of the refinery or smelter and the
date or dates on which the Refined Gold and Refined Silver will be available to
Royal Gold.

 

 
11

--------------------------------------------------------------------------------

 

 
SECTION 3 - REPRESENTATIONS AND WARRANTIES
 
3.1
Royal Gold’s Representations and Warranties

 
As of the date of this Agreement, Royal Gold represents and warrants to
Seabridge that:
 
 
(a)
it is a body corporate duly incorporated or continued, organized and validly
subsisting under the Applicable Laws of its incorporating or continued
jurisdiction;

 
 
(b)
it has full power and authority to carry on its business and to enter into this
Agreement;

 
 
(c)
neither the execution and delivery of this Agreement nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement does not violate or result in the
breach of the Applicable Laws of any jurisdiction applicable to Royal Gold or
pertaining thereto or of its constating documents;

 
 
(e)
all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder; and

 
 
(f)
this Agreement constitutes a legal, valid and binding obligation of Royal Gold
enforceable against it in accordance with its terms.

 
3.2
Seabridge’s Representations and Warranties

 
As of the date of this Agreement, Seabridge represents and warrants to Royal
Gold that:
 
 
(a)
it is a body corporate duly incorporated or continued, organized and validly
subsisting under the Applicable Laws of its incorporating or continued
jurisdiction;

 
 
(b)
it has the full power and authority to carry on its business and to enter into
this Agreement;

 
 
(c)
except as provided in the Disclosure Letter, neither the execution and delivery
of this Agreement nor the consummation of the transactions hereby contemplated
conflict with, result in the breach of or accelerate the performance required by
any agreement to which it is a party;

 
 
(d)
the execution and delivery of this Agreement does not violate or result in the
breach of the Applicable Laws of any jurisdiction applicable to Seabridge or
pertaining thereto or of its constating documents;

 

 
12

--------------------------------------------------------------------------------

 



 
(e)
all corporate authorizations have been obtained for the execution of this
Agreement and for the performance of its obligations hereunder; and

 
 
(f)
this Agreement constitutes a legal, valid and binding obligation of Seabridge
enforceable against it in accordance with its terms.

 
 
SECTION 4 - GENERAL COVENANTS REGARDING THE ROYALTY
 
4.1
Hedging Transactions: Futures, Options and Other Trading

 
No profits or losses resulting from any hedging agreements, commodity futures
trading, option trading, metals trading, gold loan forward sale, option, swap,
price collar of fixing contract off-take agreement or any combination thereof,
and any other similar transactions by Seabridge shall be subject to the Royalty
and all such transactions by Seabridge, and any profits or losses associated
therewith, shall be solely for the account of Seabridge engaging in such
transactions and shall not be included in the calculation of the Royalty.
 
4.2
Sale of Unprocessed Ore

 
Seabridge shall not sell unprocessed ore from the Project or enter into any
agreement to toll process ores from the Project at facilities owned by third
parties without the express prior written approval of Royal Gold.
 
4.3
Commingling

 
 
(a)
Seabridge shall be entitled to commingle Subject Metals with material from any
other properties provided that such commingling shall only occur in good faith
in accordance with the Commingling Plan.

 
 
(b)
Representative samples of the Subject Metals produced from the Subject
Properties shall be retained by Seabridge and assays (including moisture and
penalty substances) and other appropriate analyses of these samples shall be
made before commingling to determine metal, commercial minerals, and other
appropriate content.  Detailed records shall be kept by Seabridge showing
measures, moisture, assays of metal, commercial minerals, and other appropriate
mineral content of Subject Metals produced from the Subject Properties, and
copies of all such records shall be provided to Royal Gold on a contemporaneous
basis.  From this information, Seabridge shall determine the amount of the
Royalty due and payable to Royal Gold from the Subject Metals produced from the
Subject Properties that are to be commingled with minerals from other
properties.  If Royal Gold does not object in respect of a payment of the
Royalty within the period for objection specified in Section 2.3(c), Seabridge
may dispose of the measurement and sampling materials and data required to be
kept and produced by this Section 4.3(b).

 

 
13

--------------------------------------------------------------------------------

 



4.4
Deemed Sales of Subject Minerals

 
In the event that Seabridge holds in inventory any Subject Minerals in the form
of doré, Refined Gold, Refined Silver or other valuable products that have been
processed and are in a form that is readily saleable and such materials remain
unsold for more than 90 days, in the case of doré, Refined Gold and Refined
Silver, and 180 days, in the case of such other valuable products, such
materials shall be deemed sold on the last day of the relevant month in which
such applicable 90 or 180 day period expires and Seabridge shall be deemed to
have received the Net Smelter Returns in respect of such sale.
 
4.5
Royalty as Operating Expense

 
The obligation of Seabridge to make payments in respect of the Royalty pursuant
to this Agreement shall rank as an operating expense in any cash waterfall
agreed with any debt provider of Seabridge.
 
4.6
Registration of Royalty Interest

 
Seabridge will (and will cause any Affiliate to), upon request, sign and deliver
to Royal Gold, and Royal Gold may register or otherwise record against titles to
the Subject Properties, the form of notice or other document or documents as
Royal Gold may reasonably request to give notice of the existence of the Royalty
to third parties, to secure payment of the Royalty and to protect Royal Gold’s
right to receive the Royalty as contemplated herein.
 
4.7
Books and Records

 
Seabridge shall keep true and accurate books and records of all of its
operations and activities under this Agreement or which would affect any Royalty
under this Agreement.  Such books and records shall be kept in accordance with
generally accepted accounting principles consistently applied.  Seabridge shall
keep for a period of not less than three years, all records and information
relating to the calculation and payment of the Royalty, including accurate
records of tonnage, amount of production, analyses of products, weight,
moisture, assays of metal content, refining and smelting charges and other
related records and information.
 
4.8
Inspections

 
At any reasonable time during normal business hours and from time to time, on
reasonable prior notice, Seabridge shall permit Royal Gold acting through its
officers, employees and representatives (the “Representatives”), acting
reasonably and at their own expense, to review, examine and make copies of and
abstracts from the books and records of Seabridge referred to in Section 4.7 and
to visit and inspect the Project (including the Subject Properties and all
improvements thereto and operations thereon) and to discuss the operations,
technical findings, affairs, finances and accounts of Seabridge and other
matters affecting Seabridge and its properties with the officers of Seabridge
(the “Confidential Information”).  To the extent permitted under any Smelter
Contract or Refining Contract, Royal Gold and its Representatives shall also
have the right to be present or to be represented at any smelter, refinery or
other processing facility at which the weighing, sampling and assaying of metals
and the calculation of the Royalty will be determined and any information or
documentation obtained from those visits or investigations shall also be
considered part of the Confidential Information.  Seabridge shall not be
responsible for injuries to or damages suffered by Royal Gold or its
Representatives while visiting the Project unless such injuries or damages are
caused or contributed to by the gross negligence or wilful misconduct of
Seabridge or its representatives.  Royal Gold and its Representatives shall not
permit their activities permitted by this Section 4.8 to unreasonably interfere
with the business and operations of Seabridge and its properties, including the
Project site, or at any mill or processor at which Subject Metals may be
processed, and agree that such inspections shall be subject to the
confidentiality provisions of this Agreement.  Such site inspection activities
shall also be subject to supervision of Seabridge, conducted in compliance with
Governmental Requirements and Seabridge’s safety and workplace rules and
procedures.  Royal Gold and its Representative shall diligently complete any
audit or other examination permitted hereunder.
 

 
14

--------------------------------------------------------------------------------

 



4.9
Reports

 
Seabridge shall provide to Royal Gold, as and when prepared:
 
 
(a)
notice of any material change or changes to the development plan for the
Project;

 
 
(b)
quarterly construction, operating and exploration reports concerning the
Project;

 
 
(c)
applicable Smelter Contracts and Refining Contracts;

 
 
(d)
annual reserve and resource reports, including reports that identify the
reserves and resources related to the Project;

 
 
(e)
any other material engineering or economic studies relating to the Project;

 
 
(f)
sufficient documentation for Royal Gold to determine the amount of Subject
Metals in concentrate or doré, including assays, the date of shipment, the
calculation of the payable gold and silver, the Relevant Sales Price, the
associated Allowable Deductions and the timing of payment;

 
 
(g)
annual budget, production forecast and mine operating plan relating to the
Project; and

 
 
(h)
notice of any material event, including insolvency, force majeure or material
breach under a Material Agreement, labour or social disruption of operations,
legal action and any actual or threatened withdrawal of any government or third
party approval.

 
4.10
Maintenance of Insurance

 
Seabridge will maintain, with financially sound and reputable insurance
companies, property, liability, business interruption, construction and other
insurance covering Seabridge and its operations, the Project and the Subject
Properties and covering at least such risks, liabilities, damages and loss as
are usually insured against at mineral projects or operations of similar size
and scope in British Columbia.
 
4.11
Preservation of Existence

 
Seabridge shall preserve and maintain its existence, rights, franchises and
privileges in the jurisdiction of its incorporation or formation; and, Seabridge
will maintain the qualifications required in view of its business and operations
or the ownership of its properties.
 
4.12
Confidential Information

 
 
(a)
Royal Gold shall not, and shall cause its Representatives not to, without the
express written consent of Seabridge, which consent shall not be unreasonably
withheld or delayed, disclose to third parties any Confidential
Information.  Royal Gold shall:

 

 
15

--------------------------------------------------------------------------------

 



 
(i)
in respect of disclosure of Confidential Information in accordance with Section
4.12(b) only disclose it to those Representatives or third parties, on a need to
know basis and where those Representatives or third parties have been informed
of the confidential nature of such material and where such third parties agree
in writing to be bound by such confidentiality obligations as Royal Gold would
customarily require in the context of any disclosure of its own confidential
information;

 
 
(ii)
ensure that proper and secure storage is provided for the Confidential
Information; and

 
 
(iii)
ensure that none of its Representatives or third parties to which access has
been granted to Confidential Information as provided herein, does any act or
thing which, if done by Royal Gold, would constitute a breach of Applicable Laws
or the undertakings contained in this Agreement.

 
 
(b)
Notwithstanding the provisions of Section 4.12(a), Royal Gold may disclose any
Confidential Information without the consent of Seabridge:

 
 
(i)
if required to be made for compliance with any law, regulation or a requirement
or order of a court having jurisdiction over Royal Gold or its Affiliates,
provided that Royal Gold shall disclose only such data or information as is
required to be disclosed and provided further that Royal Gold shall promptly
notify Seabridge in writing to permit Seabridge to have the opportunity to
provide comments on the disclosure and to contest or seek to obtain an
injunction or protective order or other remedy restricting the disclosure of
such information;

 
 
(ii)
if required by Royal Gold’s securities exchanges or securities regulatory
authority, provided that Royal Gold shall (to the extent permitted by law)
promptly notify Seabridge in writing to permit Seabridge to have the opportunity
to provide comments on the disclosure;

 
 
(iii)
to any of Royal Gold’s Representatives;

 
 
(iv)
to any third party to whom Royal Gold, in good faith, anticipates directly or
indirectly selling or assigning any portion of Royal Gold’s interest hereunder
or with whom Royal Gold contemplates undertaking a merger or business
combination, provided that any such third party has first agreed in writing to
be bound by such confidentiality obligations as Royal Gold would customarily
require in the context of any disclosure of its own confidential information; or

 
 
(c)
to a prospective lender to whom any portion of Royal Gold’s interest hereunder
is proposed to be granted as security, provided that any such lender has first
agreed to be bound by such confidentiality obligations as Royal Gold would
customarily require in the context of any disclosure of its own confidential
information.

 

 
16

--------------------------------------------------------------------------------

 



 
(d)
In the event that Royal Gold intends to make any disclosure in accordance with
Sections 4.12(b)(i) or 4.12(b)(ii) (the “Required Disclosure”), Royal Gold
shall:

 
 
(i)
to the extent permitted by the relevant requirement, provide Seabridge with the
full written text of the proposed Required Disclosure prior to its first
publication;

 
 
(ii)
consider all reasonable amendments to the Required Disclosure as may be proposed
by Seabridge; and

 
 
(iii)
be solely and entirely responsible for the contents of the Required Disclosure.

 
4.13
Prior Information and Information in Public Domain

 
Notwithstanding Section 4.12(a):
 
 
(a)
any information developed by Royal Gold, except to the extent that it includes
Confidential Information or which was in Royal Gold’s possession prior to the
date of this Agreement shall not constitute Confidential Information; and

 
 
(b)
where Confidential Information:

 
 
(i)
subsequently became available to Royal Gold on a non-confidential basis from a
source other than Seabridge or its Representatives, provided that such source
was not bound by a confidentiality agreement with Seabridge or any of its
Representatives or was otherwise prohibited from transmitting the information to
Royal Gold or its representatives by a contractual, legal or fiduciary
obligation; and

 
 
(ii)
becomes part of the public domain through no act or omission in breach of
Section 4.12,

 
then such Confidential Information shall cease to be Confidential Information
for the purposes of Section 4.12.
 
4.14
Public Announcements by Seabridge

 
Seabridge shall consult with Royal Gold at a reasonable time prior to issuing
any press release or other public disclosure regarding Royal Gold or the
Transaction Documents (including the transactions contemplated thereunder) and
shall afford Royal Gold a reasonable opportunity to comment on the written text
of such proposed disclosure. Where Royal Gold has been consulted hereunder and
provided comments on specific wording which have been adopted by Seabridge,
Seabridge shall be entitled to repeat such specific wording in public, provided
that Royal Gold has not otherwise requested that such disclosure be updated.
 

 
17

--------------------------------------------------------------------------------

 



4.15
Compliance with Law

 
 
(a)
Seabridge shall at all times comply in all material respects with all applicable
Governmental Requirements relating to Seabridge’s operations on or with respect
to the Subject Properties or the Project, including Environmental Laws;
provided, however, Seabridge shall have the right to contest any of the same if
such contest does not jeopardize title to or its operations on the Subject
Properties, the Project or Royal Gold’s rights under this Agreement.

 
 
(b)
Seabridge shall timely and fully perform in all material respects all
environmental protection and reclamation activities required on or with respect
to the Subject Properties and the Project.

 
4.16
Stockpiles, Tailings and Residues

 
All stockpiles, tailings, residues, waste rock, spoiled leach materials, and
other waste materials (collectively “Materials”) resulting from Seabridge’s
operations and activities on the Subject Properties shall be the sole property
of Seabridge and shall be stored and maintained on a basis that preserves
Seabridge’s sole ownership thereof, but shall remain subject to the Royalty
should the processing or reprocessing or use of Materials, as the case may be,
in the future result in the production of Subject Metals.
 
4.17
Rights of First Refusal

 
 
(a)
If Seabridge decides to abandon, forfeit, terminate or not renew any Mineral
Tenure in the Subject Properties, Seabridge shall first give Royal Gold the
right to receive such Mineral Tenure at no additional cost, provided that if
Seabridge, subject to compliance with Section 4.23, enters into any arrangement
(a “Third Party Agreement”) with a third party to mutually develop the Project
which results in Seabridge’s direct or indirect beneficial ownership of the
Subject Properties being reduced to less than 50 percent, or which otherwise
results in Seabridge not having control over the abandonment, forfeiture,
termination or non-renewal of any such Mineral Tenure, Royal Gold’s right of
first refusal in accordance with this Section 4.17(a) shall be subordinated to
the right, if any, on the part of Seabridge to receive such Mineral Tenure.

 
 
(b)
Royal Gold has the right of first refusal to purchase all of any royalty,
production payment, streaming or such similar right with respect to production
of Subject Metals from the Subject Properties and the Project (the “Offered
Interest”) proposed to be sold by Seabridge to any third party other than an
Affiliate (provided that any Affiliate to which such a Transfer is made should
itself be bound by this Section 4.17).  If Seabridge wishes to Transfer the
Offered Interest to any third party other than an Affiliate and receives a bona
fide offer which it is willing to consider, Seabridge must give written notice
to Royal Gold of the identity of such third party and all the material terms of
such proposed sale (the “Sale Terms”).  The Sale Terms must be bona fide terms
capable of acceptance by Royal Gold and must contain a sale price stated in cash
or to the extent that there is any non-cash purchase consideration, such
non-cash consideration must be converted at its fair market value into a stated
cash equivalent for purposes hereof.  Royal Gold shall then have 30 days from
the date of receipt of such notice to elect to purchase the Offered Interest on
terms no less favourable to Royal Gold than those contained in the Sale
Terms.  If Royal Gold does not make an election within such 30 day period, Royal
Gold shall be deemed to have elected not to purchase the Offered Interest.  If
Royal Gold does not elect to purchase the Offered Interest, then Seabridge may
sell the Offered Interest to such third party on terms no more favourable to
such third party, than the terms contained in the Sale Terms within the 60 day
period immediately following Royal Gold’s 30 day election period.  If Seabridge
does not complete the sale of the Offered Interest within such 60 day sale
period, then Royal Gold shall once again have the right of first refusal to
purchase all or any part of the Offered Interest not sold by Seabridge.

 

 
18

--------------------------------------------------------------------------------

 



4.18
Title Maintenance and Taxes; Conversion and Exchange Rights

 
 
(a)
Seabridge shall maintain, preserve, protect and defend, at its own expense, its
ownership of and title to the Subject Properties, including, paying when due all
fees, Taxes, Liens, except for Permitted Liens, and assessments, and doing all
other things and making all other payments necessary or appropriate to maintain
the ownership, right, title and interest of Seabridge and Royal Gold,
respectively, in the Subject Properties and under this Agreement.

 
 
(b)
The rights of Royal Gold with respect to the Subject Properties shall not be
adversely affected by any conversion of the mineral claims comprising the
Mineral Tenures into mineral leases or any other form of tenure or mineral or
surface interest, and the Royalty and this Agreement shall remain in full force
and effect with respect to each property or interest resulting from any such
conversion.

 
4.19
Marketing and Shipment

 
Seabridge shall be responsible for the marketing and shipment of all doré,
concentrate and other final saleable product from the Project and shall insure
such shipments in accordance with standard industry practice.  Risk of loss or
damage to shipments shall remain with Seabridge.  In the event of a partial or
total loss of a shipment, Seabridge shall pay to Royal Gold the Royalty in
respect of the insurance proceeds of such loss in accordance with Section
2.3(a).
 
4.20
Development and Operations

 
Seabridge shall use reasonable commercial efforts in good faith to:
 
 
(a)
operate the Project in accordance with Good Mining Practice and with all
Approvals and Governmental Requirements;

 
 
(b)
ensure the timely Development and permitting of the Project; and

 
 
(c)
comply with all Material Agreements.

 
4.21
Covenants Running with the Subject Properties

 
The Royalty and Royal Gold’s interests provided in this Agreement shall attach
to:
 
 
(a)
the Subject Properties;

 
 
(b)
any amendments, relocations, restaking, reacquisition, adjustments, resurvey,
additional locations of any existing mining claims or conversions of any mining
claims comprising the Subject Properties; and

 
 
(c)
any renewal, amendment or other modification or extensions of any leases of any
real property interests now existing or hereafter arising comprising the Subject
Properties.

 

 
19

--------------------------------------------------------------------------------

 



The Royalty shall constitute an interest in, and will run with, the Subject
Properties, and shall be a liability of Seabridge and its Transferees of the
Subject Properties or any portion thereof in accordance with Section 4.23.  Any
Transfer of an interest in the Project or the Subject Properties, or any
portions thereof, will be effective only in accordance with Section 4.23.
 
4.22
Limitations on Transfers by Royal Gold

 
 
(a)
Royal Gold may Transfer all or any portion of the Royalty or its interest under
this Agreement to:

 
 
(i)
an Affiliate by providing 10 days’ prior written notice to Seabridge; and

 
 
(ii)
any Person who is not an Affiliate by providing 60 days’ prior written notice to
Seabridge.

 
Before any direct or indirect Transfer by Royal Gold of all or any portion of
the Royalty or its interest under this Agreement shall become effective or
relieve Royal Gold of its obligations under this Agreement, Royal Gold shall
first have delivered to Seabridge an executed deed by the Person receiving the
interest subject to the Transfer and enforceable by Seabridge, undertaking that
it will be bound by the terms and conditions of this Agreement and any
amendments hereto with respect to the interest subject to the Transfer.  If
Royal Gold Transfers a portion of the Royalty, then Royal Gold and all such
transferees must agree to common administrative procedures for payment, audit
rights and notice under this Agreement.
 
4.23
Limitations on Transfers by Seabridge

 
 
(a)
Without derogating from the generality of Section 4.21, subject to the
satisfaction of the relevant conditions hereunder, the Royalty shall remain an
interest in the Subject Properties and a burden upon the Project, and not merely
a contractual obligation of Seabridge, notwithstanding any changes in the
identity, financial condition or composition of the owner, manager or operator
of the Subject Properties and the Project and in effecting any direct or
indirect Transfer of any interest in this Agreement, the Project or the Subject
Properties to any Person (a “Transferee”), Seabridge shall act in good faith to
ensure that this remains the case notwithstanding such Transfer.

 
 
(b)
Seabridge shall provide, at least 60 days prior to any actual direct or indirect
transfer of all or any portion of its interests in this Agreement, the Project
or the Subject Properties, written notice to Royal Gold of:

 
 
(i)
Seabridge’s intention to potentially Transfer all (a “Full Transfer”) or any
portion of (a “Partial Transfer”) its interests in this Agreement, the Project
or the Subject Properties to a potential Transferee; and

 
 
(ii)
the identity of such potential Transferee,

 
and shall, unless otherwise requested by Royal Gold in writing, keep Royal Gold
reasonably informed about the high level details of any negotiations in respect
of such potential Transfer.
 

 
20

--------------------------------------------------------------------------------

 



 
(c)
No direct or indirect Transfer of all or any portion of Seabridge’s interest in
this Agreement, the Project or the Subject Properties (including any Transfer by
merger, consolidation, amalgamation, liquidation, dissolution or otherwise by
operation of law), shall become effective or relieve Seabridge of its
obligations under this Agreement, including its liability for payment of the
Royalty under this Agreement, unless Seabridge shall first have delivered to
Royal Gold a written undertaking (a “Deed of Accession”), executed by public
deed in form and substance satisfactory to Royal Gold, acting reasonably, by the
Transferee receiving the interest subject to the Transfer and enforceable by
Royal Gold, that it will be bound by the terms and conditions of this Agreement
and any amendments hereto with respect to the interest subject to the
Transfer.  To the extent that the Project is held by a Subsidiary of Seabridge,
such restrictions shall apply to the equity interests in the Project held by
Seabridge, mutatis mutandis.  Upon Seabridge completing such a Transfer and
providing Royal Gold with a compliant Deed of Accession executed by the
Transferee receiving the interest subject to the Transfer, Seabridge will be
relieved from its liabilities, obligations and burdens hereunder to the extent
that such liabilities, obligations and burdens have been expressly assumed by
such Transferee in accordance with such Deed of Accession, but, for greater
certainty, to the extent that such Transfer is a Partial Transfer and the Deed
of Accession does not result in such Transferee being bound by all the
liabilities, obligations and burdens of Seabridge in accordance with this
Agreement as if a named party in the first instance:

 
 
(i)
each of Seabridge and such Transferee shall be severally liable to Royal Gold as
to each of the respective liabilities, obligations and burdens in accordance
with this Agreement (as read together with the Deed of Accession); and

 
 
(ii)
such Deed of Accession shall also provide that, one of Seabridge or the
Transferee (or one of their respective Affiliates) will be the operator of the
Project following such Partial Transfer and that such operator is irrevocably
appointed by each of them as its agent to calculate and pay the Royalty to Royal
Gold in accordance with the terms of this Agreement on each of their behalf out
of their respective shares of production from the Subject Properties, provided
that for greater certainty such agency power shall not relieve either Seabridge
or the Transferee of its obligation to comply with this Agreement (as read with
the Deed of Accession), including payment of the Royalties.

 
 
(d)
Each of Seabridge and/or the Transferee under such Transfer shall, upon request
by Royal Gold, promptly execute and deliver a revised form of this Agreement,
with such changes as may be required to reflect:

 
 
(i)
such Transferee as a party to such Agreements pursuant to the Deed of Accession;

 

 
21

--------------------------------------------------------------------------------

 



 
(ii)
in relation to a Full Transfer, Seabridge ceasing to be a party to this
Agreement; and

 
 
(iii)
in relation to a Partial Transfer, the several obligations of Seabridge and such
Transferee pursuant to this Agreement (as read with such Deed of Accession).

 
For greater certainty, the execution of such revised form of Agreement shall be
for convenience only and this Agreement (as read with the Deed of Accession)
shall remain valid and binding pursuant to the terms of this Section 4.23 if
such revised form of Agreement is not delivered for any reason.
 
 
SECTION 5 - MISCELLANEOUS
 
5.1
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein,
without giving effect to those principles of conflicts of laws that might
otherwise require application of the laws of any other jurisdiction, and
Seabridge and Royal Gold each hereby irrevocably attorn to the jurisdiction of
the courts of the Province of British Columbia.
 
5.2
Dispute Resolution

 
 
(a)
The Parties shall use reasonable commercial efforts to resolve any
controversies, disputes or claims arising under this Agreement, including those
arising out of a written objection made by Royal Gold to any Royalty Statement
concerning any Royalty delivered to it pursuant to Section 2.3(c). If for any
reason any Dispute arising out of this Agreement is not resolved by negotiation
and agreement within 30 days after the delivery of a written notice of Dispute,
the Dispute shall be determined by arbitration as provided in this Section 5.2.

 
 
(b)
All Disputes shall be referred to and finally resolved by arbitration under the
Rules of Arbitration of the International Chamber of Commerce (“ICC”). The
number of arbitrators shall be three. The place of Arbitration shall be
Vancouver, British Columbia. The language of the Arbitration shall be English.
Judgment may be entered upon an award in any court of competent jurisdiction.

 
 
(c)
The Party referring a Dispute to arbitration hereunder shall appoint an
arbitrator in the arbitration petition and the respondent Party shall appoint an
arbitrator in its response. If within 30 days after the date of the arbitration
petition, the respondent has not appointed an arbitrator, such arbitrator shall
be appointed by the ICC. Within 30 days of their appointment, the two
arbitrators so appointed shall appoint a third arbitrator who shall preside over
the arbitration panel. If the two arbitrators cannot agree on a third arbitrator
within such 30 day period, the third arbitrator shall be appointed by the ICC.

 

 
22

--------------------------------------------------------------------------------

 



 
(d)
Notwithstanding the provisions of Section 5.2(a), the arbitral tribunal shall
have the power to grant interim measures of protection, but, without derogating
from the commitment to arbitrate or the power of the arbitral tribunal to grant
such measures, it shall not be inconsistent with this Agreement for a party to
apply to a court of competent jurisdiction for an interim measure of protection
pending the commencement or completion of arbitration.

 
 
(e)
In any arbitration, or in any court proceeding authorized to be taken under this
Agreement, the arbitral tribunal or the court, as the case may be, shall in
addition to any other relief, be entitled to make an award or enter a judgment,
as the case may be, for reasonable attorney’s fees and disbursements, including
experts witness fees, and any other costs of the proceeding. The arbitration
panel may only award damages as provided for under the terms of this Agreement
and in no event may punitive, consequential or special damages be awarded.

 
 
(f)
If contemporaneous Disputes arise under this Agreement, a single arbitration may
be commenced in respect of the Disputes.

 
5.3
Notices

 
Unless otherwise provided in this Agreement, any notice or other correspondence
required or permitted by this Agreement shall be deemed to have been properly
given or delivered when made in writing and hand-delivered to the Party to whom
directed, or when given by facsimile transmission, with all necessary delivery
charges fully prepaid (or in the case of a facsimile, upon confirmation of
receipt), and addressed to the Party to whom directed at the following address:
 
Seabridge:
Seabridge Gold Inc.
106 Front Street East, Suite 400
Toronto, Ontario M5A 1E1
 
Attention: President
Fax: (416)367-2711
 
With a copy, which shall not constitute notice, to:
DuMoulin Black LLP
10th Floor, 595 Howe Street
Vancouver, BC V6C 2T5
 
Attention: C. Bruce Scott
Fax: (604)687-8772
 




 
23

--------------------------------------------------------------------------------

 



Royal Gold:
Royal Gold, Inc.
1660 Wynkoop Street, Suite 1000
Denver, CO  80202-1132  USA
 
Attention:  Vice President and General Counsel
Facsimile:  (303) 595-9385
 
With a copy, which shall not constitute notice, to:
McCarthy Tétrault LLP
1300 - 777 Dunsmuir Street
Vancouver, B.C.    V7Y 1K2
 
Attention:  Roger Taplin
Fax: (604) 622-5723

Any notice, direction or instrument aforesaid shall:
 
 
(a)
if delivered, be deemed to have been given or made at the time of delivery; and

 
 
(b)
if sent by facsimile or other telecommunication device or other similar form of
communication, be deemed to have been given or made on the day following the
Business Day on which it was sent.

 
Either of Seabridge or Royal Gold may at any time give to the other notice in
writing of any change of its address and from and after the giving of such
notice the address or addresses therein specified shall be deemed to be the
address for the purposes of giving notice hereunder.
 
5.4
Indemnification

 
 
(a)
Subject to Section 5.4(c), Seabridge agrees to indemnify Royal Gold from and
against, and to hold Royal Gold harmless from any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (collectively “Losses”) which
may at any time be imposed on, incurred by or asserted against Royal Gold in any
way relating to or arising out of:

 
 
(i)
any breach by Seabridge or any misrepresentation or inaccuracy of any
representation or warranty of Seabridge contained in this Agreement or in any
public deed registered pursuant hereto;

 
 
(ii)
any breach or non-performance by Seabridge of any covenant or agreement to be
performed by Seabridge contained in this Agreement or in any public deed
registered pursuant hereto;

 
 
(iii)
the failure of Seabridge to comply with any Governmental Requirement, including
any Environmental Laws or Approvals relating to environmental protection and
reclamation obligations, with respect to the Subject Properties and the Project;
and

 

 
24

--------------------------------------------------------------------------------

 



 
(iv)
the physical environmental condition of the Subject Properties and the Project
and matters of health or safety related to the Subject Properties and the
Project or any action or claim brought with respect to any of them.

 
 
(b)
Subject to Section 5.4(c), Royal Gold agrees to indemnify Seabridge from and
against, and to hold Seabridge harmless from, any and all Losses which may at
any time be imposed on, incurred by or asserted against Seabridge in any way
relating to or arising out of:

 
 
(i)
any breach by Royal Gold or any misrepresentation or inaccuracy of any
representation or warranty of Royal Gold contained in this Agreement or in any
public deed registered pursuant hereto; and

 
 
(ii)
any breach or non-performance by Royal Gold of any covenant or agreement to be
performed by Royal Gold contained in this Agreement or in any public deed
registered pursuant hereto.

 
 
(c)
In no event will either Party be liable to the other Party for any lost profits
(excluding moratorium damages) or incidental, indirect, speculative,
consequential, special, punitive, or exemplary damages of any kind (whether
based in contract, tort, including negligence, strict liability, fraud, or
otherwise, or statutes, regulations, or any other theory) arising out of or in
connection with this Agreement, even if advised of such potential damages.

 
5.5
Further Assurances

 
The Parties shall from time to time execute all such further instruments and
documents and do all such further actions as may be necessary to effectuate the
purposes of this Agreement.
 
5.6
No Partnership

 
Nothing in this Agreement shall be construed to create, expressly or by
implication, a joint venture, mining partnership, commercial partnership, or
other partnership of any kind or as imposing upon any Party any partnership
duty, obligation or liability or any fiduciary duty, obligation or liability to
any other Party hereto.
 
5.7
Business Opportunity

 
Except as expressly provided in this Agreement, each Party shall have the right
independently to engage in and receive full benefits from its business
activities, whether or not competitive with the other Party, without consulting
the other Party.
 
5.8
Time of the Essence

 
Time is of the essence in this Agreement.
 

 
25

--------------------------------------------------------------------------------

 



5.9
Entire Agreement

 
This Agreement and the Option Agreement constitute the entire agreement between
the Parties with respect to the subject matter hereof and thereof and cancels
and supersedes any prior understandings and agreements between the Parties with
respect thereto.
 
5.10
Amendment

 
This Agreement may only be amended by agreement in writing duly executed by
Seabridge and Royal Gold.
 
5.11
No Waiver

 
No failure on the part of Seabridge or Royal Gold in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such  right or remedy, preclude any other or further
exercise thereof or the exercise of any other right or remedy of law or equity
or otherwise.  Except as otherwise expressly provided herein, no waiver of any
provision of this Agreement, including this Section 5.11, shall be effective
otherwise than by an instrument in writing executed by duly authorized
representatives of the party making such waiver.
 
5.12
Taxes

 
Each party shall be liable for its own Taxes provided that, for greater
certainty, Royal Gold shall not be liable for:
 
 
(a)
any Taxes that may become payable by Royal Gold as a result of any failure of
Seabridge to pay any Taxes when due to the appropriate taxing authority; and

 
 
(b)
any excise Taxes (goods and services Taxes), stamp duties, sales and use Taxes
and similar Taxes and any registration fees payable in respect of the sale,
transfer, or payment of the Royalty to Royal Gold and imposed or collected by
any Governmental Authority.

 
5.13
No Brokers or Commissions

 
Each of the Parties acknowledges, agrees and represents and warrants to the
other Party that it has not engaged any broker, agent or other intermediary to
act on its behalf on connection with the transactions contemplated by this
Agreement and that it is not aware of any current or possible future claim for
any brokerage, agency or finder's fee or commission in connection with the
transactions contemplated by this Agreement and that if any such claim should
arise through, or under, or by virtue of any action taken by any party, such
Party shall indemnify and hold harmless the others in respect thereof.
 

 
26

--------------------------------------------------------------------------------

 



5.14
Severability

 
Where any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.
 
5.15
Inurement

 
This Agreement shall inure to the benefit of and shall be binding on and
enforceable by the Parties and, where the context so permits, their respective
permitted successors and permitted assigns.
 
5.16
Costs and Expenses

 
Each party shall bear its own costs and expenses of this transaction.
 


 


 


 
THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
5.17
Counterparts and Electronic Transmission

 
This Agreement may be executed in several counterparts and by electronic
transmission, and each such counterpart shall be deemed to be an original and
together shall constitute one and the same thereof.
 


IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
set out above.
 
SEABRIDGE GOLD INC.
 
 
By: 
/s/Rudi P. Fronk                                 

Authorized signatory
 


 
RGLD GOLD CANADA, INC.
 


 


 
By: 
/s/William Heissenbuttel                 

Authorized signatory
 

 
28

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
 
MINERAL TENURES
 


TABLE A1


Claim #
Claim Name
Area (HA)
# of Cells
Map Number
         
254756
ARBEE #35
25.000
 
104B059
254757
ARBEE #39
25.000
 
104B059
254758
ARBEE #54
25.000
 
104B059
254759
ARBEE #55
25.000
 
104B059
516236
 
303.273
17
104B059
516237
 
71.379
4
104B059
516238
 
624.456
35
104B059
516239
 
535.513
30
104B059
516240
 
107.016
6
104B059
516241
 
142.709
8
104B059
516242
 
71.363
4
104B059
516245
 
356.921
20
104B059
516248
 
142.725
8
104B059
516251
 
321.344
18
104B059
516252
 
124.994
7
104B059
516253
 
178.622
10
104B059
516254
 
285.779
16
104B059
516255
 
214.346
12
104B049
516256
 
53.586
3
104B049
516258
 
178.573
10
104B059
516259
 
107.173
6
104B049
516260
 
107.197
6
104B049
516261
 
464.635
26
104B049
516262
 
339.526
19
104B049
516263
 
643.881
36
104B049
516264
 
393.344
22
104B049
516266
 
178.778
10
104B049
516267
 
250.242
14
104B049
516268
 
321.836
18
104B049
516269
 
107.208
6
104B049
30 mineral claims
6726.419
   

 
All claims taken to lease:  lease plan #EPC461; application in progress.


 
A-1

--------------------------------------------------------------------------------

 
 
 
TABLE A2


Claim #
Claim Name
Area (HA)
# of Cells
Map Number
         
394780
BJ5
100.000
 
104B059
394781
BJ6
100.000
 
104B059
394782
BJ 7*
500.000
 
104B059
394783
BJ 8*
500.000
 
104B059
394784
BJ 9*
400.000
 
104B059
394786
BJ 11
500.000
 
104B059
394787
BJ 12
500.000
 
104B059
394788
BJ 13
100.000
 
104B059
394789
BJ 13A
25.000
 
104B059
394790
BJ 14
100.000
 
104B059
394791
BJ 15
250.000
 
104B059
394792
BJ 16*
500.000
 
104B059
394793
BJ 17*
400.000
 
104B059
394794
BJ 18
300.000
 
104B059
394795
BJ 19*
500.000
 
104B059
394796
BJ 20*
375.000
 
104B059
394799
BJ 23*
500.000
 
104B059
394800
BJ 24*
300.000
 
104B059
394801
BJ 25*
500.000
 
104B059
394802
BJ 26*
250.000
 
104B059
394803
BJ 27*
200.000
 
104B059
394804
BJ 28*
100.000
 
104B059
394805
BJ 29*
300.000
 
104B049
394806
BJ 30*
400.000
 
104B049
394807
BJ 31*
500.000
 
104B049
394808
BJ 31 A
375.000
 
104B049
394809
BJ 32
150.000
 
104B049
394810
BJ 33
450.000
 
104B049
394811
BJ 34
150.000
 
104B049
394812
BJ 35
450.000
 
104B049
683463
 
1246.52
 
104B069
683483
 
837.60
 
104B059
32 claims
 
11859.12
   



All claims marked with (*) taken to lease:  lease plan #EPC462; application in
progress





 
A-2

--------------------------------------------------------------------------------

 



TABLE A3


Claim #
Claim Name
Area (HA)
# of Cells
Map Number
         
705591
BJ GAP1
231.620
 
104B059
705592
BJ GAP2
160.460
 
104B059





TABLE B1


Claim #
Claim Name
Area (HA)
# of Cells
Map Number
SEABEE PROPERTY
     
566467
BRIDGE1
445.826
25
104A052
566468
BRIDGE2
445.573
25
104A052
566469
BRIDGE3
427.792
24
104A052
566470
BRIDGE4
427.977
24
104A052
566471
BRIDGE5
445.734
25
104A052
566472
BRIDGE6
445.577
25
104A052
566473
BRIDGE7
427.922
24
104A052
566474
BRIDGE8
427.760
24
104A052
566475
BRIDGE9
427.613
24
104A052
566476
BRIDGE10
445.531
25
104A052/053
566477
BRIDGE11
302.882
17
104A052/053
566478
BRIDGE12
427.431
24
104A061
566479
BRIDGE13
445.153
25
104A061
566481
BRIDGE14
445.061
25
104A061
566482
BRIDGE15
444.843
25
104A061
566484
BRIDGE16
444.562
25
104A061
566485
BRIDGE17
426.728
24
104A061
566487
BRIDGE18
444.711
25
104A061
566488
BRIDGE19
444.835
25
104A061
566489
BRIDGE20
444.969
25
104A061
566490
BRIDGE21
427.264
24
104A061
566491
BRIDGE22
445.167
25
104A061
566492
BRIDGE23
427.308
24
104A061/104B070
566493
BRIDGE24
427.924
24
104A052
566494
BRIDGE25
427.925
24
104A052/053
566495
BRIDGE26
444.879
25
104A061/104B070
566496
BRIDGE27
391.315
22
104B070
566497
BRIDGE28
444.457
25
104A061/104B070
566567
BRIDGE29
427.457
24
104A052/062
571582
SEABEE1
408.829
23
104A061
571583
SEABEE2
373.137
21
104A061
571584
SEABEE3
444.068
25
104A061,071
571585
SEABEE4
426.083
24
104A071
571586
SEABEE5
372.639
21
104A071
571587
SEABEE6
159.642
9
104A071
573813
SEABEE7
213.263
12
104A071
575633
SEA 1
445.199
25
104A051
575635
SEA 2
445.301
25
104A061
575636
SEA 3
445.41
25
104A061
575638
SEA 4
445.448
25
104A061
575639
SEA 5
445.337
25
104A061
575642
SEA 6
445.085
25
104A051
575643
SEA 7
213.44
12
104A051
575645
SEA 8
427.082
24
104A051
575646
SEA 9
35.598
2
104B070
603133
SEABEE 8
426.56
24
104B070
46 mineral claims
18,674.30
   




 
A-3

--------------------------------------------------------------------------------

 



TABLE B2


Claim #
Claim Name
Area (HA)
# of Cells
Map Number
TINA PROPERTY
     
401548
TINA 1
500.000
 
104B070
401549
TINA 2
500.000
 
104B070
401550
TINA 3
500.000
 
104B070
401551
TINA 4
500.000
 
104B070
401552
TINA 5
500.000
 
104B070
401553
TINA 6
250.000
 
104B070
603134
SEABEE 9
53.38
3
104B070
7 claims
 
2803.380
   





TABLE C




Claim #
Claim Name
Area (HA)
# of Cells
Map Number
KSM PLACER CLAIMS
     
516323
 
107.191
6
104B049
516325
 
125.043
7
104B049
516328
 
71.453
4
104B049
516330
 
107.185
6
104B049
516332
 
107.179
6
104B049
516333
 
89.334
5
104B049
516375
 
125.023
7
104B049
516676
 
17.858
1
104B059
                   
516677
 
17.858
1
104B059
         
576658
KERR PL1
446.861
25
104B049
576659
KERR PL2
446.619
25
104B049
576660
KERR PL3
446.394
25
104B059
576661
KERR PL4
446.229
25
104B059
576662
KERR PL5
446.032
25
104B059
576663
KERR PL6
446.018
25
104B059
576664
KERR PL7
142.733
8
104B059
576665
KERR PL8
321.396
18
104B059
576666
KERR PL9
285.699
16
104B059
576667
KERR PL10
357.399
20
104B049
                   
694483
KSM P1
357.36
20
104B049
694543
KSM P2
410.49
23
104B059
694683
KSM P3
427.86
24
104B059
22 placer claims
5749.214
   

 
 
A-4

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

SCHEDULE C
 
PERMITTED ROYALTIES
 
 
1.
A 1% net smelter royalty (NSR) payable to Placer Dome (KS) Limited under the
Asset Purchase and Sale, Royalty and Indemnity Agreement dated March 27,
2001.  This royalty is capped at $4.5 million.  This royalty applies to the
Mineral Tenures listed below:

 
 
A.
Mineral Claims

 
Claim #
Claim Name
Area (HA)
# of Cells
Map Number
516236
 
303.273
17
104B059
516237
 
71.379
4
104B059
516238
 
624.456
35
104B059
516239
 
535.513
30
104B059
516240
 
107.016
6
104B059
516241
 
142.709
8
104B059
516242
 
71.363
4
104B059
516245
 
356.921
20
104B059
516248
 
142.725
8
104B059
516251
 
321.344
18
104B059
516252
 
124.994
7
104B059
516253
 
178.622
10
104B059
516254
 
285.779
16
104B059
516255
 
214.346
12
104B049
516256
 
53.586
3
104B049
516258
 
178.573
10
104B059
516259
 
107.173
6
104B049
516260
 
107.197
6
104B049
516261
 
464.635
26
104B049
516262
 
339.526
19
104B049
516263
 
643.881
36
104B049
516264
 
393.344
22
104B049
516266
 
178.778
10
104B049
516267
 
250.242
14
104B049
516268
 
321.836
18
104B049
516269
 
107.208
6
104B049



 
 
B.
Placer Claims

 
Claim #
Claim Name
Area (HA)
# of Cells
Map Number
516323
 
107.191
6
104B049
516325
 
125.043
7
104B049
516328
 
71.453
4
104B049
516330
 
107.185
6
104B049
516332
 
107.179
6
104B049
516333
 
89.334
5
104B049
516375
 
125.023
7
104B049
516676
 
17.9
1
104B059



 

 
 

--------------------------------------------------------------------------------

 



 
2.
A royalty of 2% of one-half of net smelter returns from two of the pre-converted
claims (Xray 2 and 6) acquired from Placer Dome (KS) Limited, payable to Grace
Dawson under the Purchase Agreement made December 31, 1990.  The lands covered
by these claims are now contained within the converted Xray 1 claim (Tenure No.
516245).  This royalty is capped at US$650,000 less advance royalty payments,
which are required to be paid.

 
 
3.
A 2% net smelter returns royalty in favor of Matt Mason under the Royalty
Novation Agreement dated February 9, 2011.  This royalty applies to the Mineral
Tenures listed below:

 
Claim #
Claim Name
Area (HA)
# of Cells
Map Number
         
394780
BJ5
100.000
 
104B059
394781
BJ6
100.000
 
104B059
394786
BJ 11
500.000
 
104B059
394787
BJ 12
500.000
 
104B059
394788
BJ 13
100.000
 
104B059
394789
BJ 13A
25.000
 
104B059
394790
BJ 14
100.000
 
104B059
394791
BJ 15
250.000
 
104B059
394794
BJ 18
300.000
 
104B059
394808
BJ 31 A
375.000
 
104B049
394809
BJ 32
150.000
 
104B049
394810
BJ 33
450.000
 
104B049
394811
BJ 34
150.000
 
104B049
394812
BJ 35
450.000
 
104B049
683463
 
1246
 
104B059
683483
 
837.6
 
104B059



 
 
4.
A 2.5% net smelter returns royalty payable to Max Minerals Ltd and a 2% net
smelter returns royalty in favor of Matt Mason under the Sale and Purchase
Agreement dated September 4, 2009.  Seabridge is obligated to pay Matt Mason 10
annual advance royalty payments of Cdn$100,000 each, ending in 2018.  The
advance royalty payments are credited against any payments that might become due
under the 2% NSR.  This royalty applies to the Mineral Tenures listed below:

 

 
 

--------------------------------------------------------------------------------

 



Claim #
Claim Name
Area (HA)
# of Cells
Map Number
394782
BJ 7*
500.000
 
104B059
394783
BJ 8*
500.000
 
104B059
394784
BJ 9*
400.000
 
104B059
394792
BJ 16*
500.000
 
104B059
394793
BJ 17*
400.000
 
104B059
394795
BJ 19*
500.000
 
104B059
394796
BJ 20*
375.000
 
104B059
394799
BJ 23*
500.000
 
104B059
394800
BJ 24*
300.000
 
104B059
394801
BJ 25*
500.000
 
104B059
394802
BJ 26*
250.000
 
104B059
394803
BJ 27*
200.000
 
104B059
394804
BJ 28*
100.000
 
104B059
394805
BJ 29*
300.000
 
104B049
394806
BJ 30*
400.000
 
104B049
394807
BJ 31*
500.000
 
104B049
401548
TINA 1
500.000
 
104B070
401549
TINA 2
500.000
 
104B070
401550
TINA 3
500.000
 
104B070
401551
TINA 4
500.000
 
104B070
401552
TINA 5
500.000
 
104B070
401553
TINA 6
250.000
 
104B070




--------------------------------------------------------------------------------